Exhibit 10.1

BAY COLONY CORPORATE CENTER

950 WINTER STREET

WALTHAM, MASSACHUSETTS

Lease Dated June 6, 2018

THIS INSTRUMENT IS AN INDENTURE OF LEASE in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in a certain
building (the “Building”) known as, and with an address at, 950 Winter Street,
Waltham, Massachusetts 02451.

The parties to this Indenture of Lease hereby agree with each other as follows:

ARTICLE I

Reference Data

 

1.1 Subjects Referred To

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Article:

 

Landlord:

   BP BAY COLONY LLC, a Delaware limited liability company

Landlord’s Original Address

  

c/o Boston Properties Limited Partnership

Prudential Center

800 Boylston Street, Suite 1900

Boston, Massachusetts 02199-8103

Landlord’s Construction Representative:

   Kara Must

Tenant:

   ARSANIS, INC., a Delaware corporation

Tenant’s Original Address:

  

890 Winter Street, Suite 230

Waltham, MA 02451

Tenant’s Email Address for Information Regarding Billings and Statements:

   invoices@arsanis.com

Tenant’s Construction Representative:

  

Noah Oshry

(noah.oshry@arsanis.com)

 



--------------------------------------------------------------------------------

Commencement Date:

   As defined in Section 2.4 of this Lease and in Exhibit B-1.

Estimated Commencement Date:

   December 1, 2018

Outside Completion Date:

   March 1, 2019

Term or Lease Term (sometimes called the “Original Term”):

   Sixty (60) calendar months (plus the partial month, if any, immediately
following the Commencement Date), unless extended or sooner terminated as
provided in this Lease.

Extension Option:

   One (1) period of five (5) years as provided in and on the terms set forth in
Section 9.18 hereof.

Rent Year:

   Any twelve (12) month period during the Term of the Lease commencing as of
the Commencement Date, or as of any anniversary of the Commencement Date, except
that if the Commencement Date does not occur on the first day of a calendar
month, then (i) the first Rent Year shall further include the partial calendar
month in which the first anniversary of the Commencement Date occurs, and
(ii) the remaining Rent Years shall be the successive twelve-(12)-month periods
following the end of such first Rent Year.

The Site:

   That certain parcel of land known as and numbered 950 Winter Street, Waltham,
Middlesex County, Massachusetts.

The Building:

   The Building known as and numbered 950 Winter Street, Waltham, Massachusetts.

The Property:

   The Building together with all common areas, parking areas, decks and the
Site.

Office Park:

   That certain office park known as Bay Colony Corporate Center, containing the
Building and the additional buildings known as and numbered 1000, 1050 and 1100
Winter Street, Waltham, Massachusetts, located on the property more particularly
described in Exhibit A attached hereto.

 

Page 2



--------------------------------------------------------------------------------

Tenant’s Premises:

   A portion of the third (3rd) floor of the Building shown as the “Leased
Premises” on the floor plan annexed hereto as Exhibit D and incorporated herein
by reference.

Number of Parking Spaces:

   Thirty-one (31) (being three (3) spaces per 1,000 square feet of the Rentable
Floor Area of the Premises).

Annual Fixed Rent:

  

(a) During the Original Term of this Lease, Annual Fixed Rent shall be payable
by Tenant as follows:

 

(i) During the first (1st) Rent Year, at an annual rate of $304,500.00 (being
the product of (x) $43.50, and (y) 7,000 rentable square feet (it being agreed
that notwithstanding that the Premises contain the “Rentable Floor Area of the
Premises” (as defined in this Section 1.1), Landlord shall only charge Annual
Fixed Rent on 7,000 rentable square feet during the first (1st) Rent Year);

 

(ii) During the second (2nd) Rent Year, at an annual rate of $457,905.00 (being
the product of (x) $44.50, and (y) the Rentable Floor Area of the Premises
(being 10,290 square feet));

 

(iii) During the third (3rd) Rent Year, at an annual rate of $468,195.00 (being
the product of (x) $45.50, and (y) the Rentable Floor Area of the Premises);

 

(iv) During the fourth (4th) Rent Year, at an annual rate of $478,485.00 (being
the product of (x) $46.50, and (y) the Rentable Floor Area of the Premises); and

 

(v) During the fifth (5th) Rent Year, at an annual rate of $488,775.00 (being
the product of (x) $47.50, and (y) the Rentable Floor Area of the Premises).

 

Page 3



--------------------------------------------------------------------------------

   (b) During the extension option period (if exercised), as determined pursuant
to Section 9.18.

Base Operating Expenses:

   Landlord’s Operating Expenses (as hereinafter defined in Section 2.6) for
calendar year 2019, being January 1, 2019 through December 31, 2019.

Base Taxes:

   Landlord’s Tax Expenses (as hereinafter defined in Section 2.7) for fiscal
tax year 2019, being July 1, 2018 through June 30, 2019.

Tenant Electricity:

   As provided in Section 2.8.

Additional Rent:

   All charges and other sums payable by Tenant as set forth in this Lease, in
addition to Annual Fixed Rent.

Rentable Floor Area of the Premises:

   10,290 square feet.

Total Rentable Floor Area of the Building:

   269,499 square feet.

Permitted Use:

   General office purposes.

Broker:

   T3 Advisors

Security Deposit:

   $117,048.75

Guarantor:

   None.

 

1.2 Table of Articles and Sections

 

ARTICLE I      1  

Reference Data

     1  

1.1

 

Subjects Referred To

     1  

1.2

 

Table of Articles and Sections

     4  

1.3

 

Exhibits

     7   ARTICLE II      7  

Building, Premises, Term and Rent

     7  

2.1

 

The Premises

     7  

2.2

 

Rights to Use Common Facilities

     7  

 

Page 4



--------------------------------------------------------------------------------

2.3

 

Landlord’s Reservations

     8  

2.4

 

Habendum

     9  

2.5

 

Fixed Rent Payments

     9  

2.6

 

Operating Expenses

     10  

2.7

 

Real Estate Taxes

     15  

2.8

 

Tenant Electricity

     17  

2.9

 

Tenant’s One-Time Right of First Offer

     18   ARTICLE III      22  

Condition of Premises; Alterations

     22  

3.1

 

Preparation of Premises

     22   ARTICLE IV      22  

Landlord’s Covenants; Interruptions and Delays

     22  

4.1

 

Landlord Covenants

     22  

4.2

 

Interruptions and Delays in Services and Repairs, Etc.

     23   ARTICLE V      24  

Tenant’s Covenants

     24  

5.1

 

Payments

     24  

5.2

 

Repair and Yield Up

     25  

5.3

 

Use

     25  

5.4

 

Obstructions; Items Visible From Exterior; Rules and Regulations

     26  

5.5

 

Safety Appliances

     26  

5.6

 

Assignment; Sublease

     26  

5.7

 

Right of Entry

     33  

5.8

 

Floor Load; Prevention of Vibration and Noise

     33  

5.9

 

Personal Property Taxes

     33  

5.10

 

Compliance with Laws

     33  

5.11

 

Payment of Litigation Expenses

     34  

5.12

 

Alterations

     34  

5.13

 

Vendors

     36  

5.14

 

OFAC

     36   ARTICLE VI      37  

Casualty and Taking

     37  

6.1

 

Damage Resulting from Casualty

     37  

6.2

 

Uninsured Casualty

     39  

6.3

 

Rights of Termination for Taking

     39  

6.4

 

Award

     40   ARTICLE VII      40  

Default

     40  

7.1

 

Tenant’s Default

     40  

7.2

 

Landlord’s Default

     44  

 

Page 5



--------------------------------------------------------------------------------

ARTICLE VIII      45  

Insurance and Indemnity

     45  

8.1

 

Tenant’s Indemnity

     45  

8.2

 

Tenant’s Risk

     47  

8.3

 

Tenant’s Commercial General Liability Insurance

     48  

8.4

 

Tenant’s Property Insurance

     48  

8.5

 

Tenant’s Other Insurance

     49  

8.6

 

Requirements for Tenant’s Insurance

     49  

8.7

 

Additional Insureds

     50  

8.8

 

Certificates of Insurance

     50  

8.9

 

Subtenants and Other Occupants

     51  

8.10

 

No Violation of Building Policies

     51  

8.11

 

Tenant to Pay Premium Increases

     51  

8.12

 

Landlord’s Insurance

     51  

8.13

 

Waiver of Subrogation

     52  

8.14

 

Tenant’s Work

     53   ARTICLE IX      53  

Miscellaneous Provisions

     53  

9.1

 

Waiver

     53  

9.2

 

Cumulative Remedies

     54  

9.3

 

Quiet Enjoyment

     54  

9.4

 

Notice to Mortgagee and Ground Lessor

     55  

9.5

 

Assignment of Rents

     55  

9.6

 

Surrender

     56  

9.7

 

Brokerage

     56  

9.8

 

Invalidity of Particular Provisions

     57  

9.9

 

Provisions Binding, Etc.

     57  

9.10

 

Recording

     57  

9.11

 

Notices

     58  

9.12

 

When Lease Becomes Binding and Authority

     58  

9.13

 

Section Headings

     59  

9.14

 

Rights of Mortgagee

     59  

9.15

 

Status Reports and Financial Statements

     60  

9.16

 

Self-Help

     60  

9.17

 

Holding Over

     61  

9.18

 

Extension Option

     61  

9.19

 

Security Deposit

     62  

9.20

 

Late Payment

     63  

9.21

 

Tenant’s Payments

     64  

9.22

 

Waiver of Trial By Jury

     65  

9.23

 

Electronic Signatures

     65  

9.24

 

Governing Law

     65  

9.25

 

Light and Air

     65  

9.26

 

Name of Building

     65  

 

Page 6



--------------------------------------------------------------------------------

1.3 Exhibits

There are incorporated as part of this Lease:

 

Exhibit A    —      Description of Office Park Exhibit B-1    —      Work
Agreement Exhibit B-2    —      Plans and Turnkey Matrix Exhibit C    —     
Landlord’s Services Exhibit D    —      Floor Plan Exhibit E    —      Form of
Declaration Affixing the Commencement Date of Lease Exhibit F    —      Broker
Determination Exhibit G    —      Form of Letter of Credit Exhibit H    —     
Memorandum Re: Procedure for Allocation of Electricity Costs Exhibit I    —     
Form of Certificate of Insurance Exhibit J    —      List of Mortgages

ARTICLE II

Building, Premises, Term and Rent

 

2.1 The Premises

Commencing on the Commencement Date, Landlord hereby demises and leases to
Tenant, and Tenant hereby hires and accepts from Landlord, Tenant’s Premises in
the Building excluding exterior faces of exterior walls, the common stairways
and stairwells, elevators and elevator wells, fan rooms, electric and telephone
closets, janitor closets, freight elevator vestibules, and pipes, ducts,
conduits, wires and appurtenant fixtures serving exclusively or in common other
parts of the Building and if Tenant’s Premises includes less than the entire
rentable area of any floor, excluding the common corridors, elevator lobbies and
toilets located on such floor. Tenant’s Premises with such exclusions is
hereinafter referred to as the “Premises.”

 

2.2 Rights to Use Common Facilities

Subject to Landlord’s right to change or alter any of the following in
Landlord’s discretion as herein provided, Tenant shall have, as appurtenant to
the Premises, the non- exclusive right to use in common with others, subject to
reasonable rules of general applicability to tenants of the Building from time
to time made by Landlord of which Tenant is given notice: (a) the common
lobbies, corridors, stairways, elevators and loading platform of the Building,
and the pipes, ducts, conduits, wires and appurtenant meters and equipment
serving the Premises in common with others, (b) common walkways and driveways
necessary for access to the Building, and (c) if the Premises include less than
the entire rentable floor area of any floor, the common toilets, corridors and
elevator lobby of such floor. Notwithstanding anything to the contrary herein,
Landlord has no obligation to allow any particular telecommunication service
provider to have access to the Building or to the

 

Page 7



--------------------------------------------------------------------------------

Premises except as may be required by applicable law; provided, however,
Landlord covenants that at least one telecommunications service provider will
have access to the Building and the Premises. If Tenant requests access for a
telecommunications service provider who is not already providing service to the
Building, and if Landlord permits such access, Landlord may condition such
access upon the payment to Landlord by the service provider of fees assessed by
Landlord in its sole discretion.

 

  2.2.1 Tenant’s Parking

In addition, Tenant shall have the right to use in the parking area the Number
of Parking Spaces (referred to in Section 1.1) for the parking of automobiles,
in common with use by other tenants from time to time of the Property, provided,
however, that Landlord shall not be obligated to furnish stalls or spaces on the
Site specifically designated for Tenant’s use. In the event that the Rentable
Floor Area of the Premises decreases at any time during the Lease Term, the
Number of Parking Spaces provided to Tenant hereunder shall be reduced
proportionately. Tenant covenants and agrees that it and all persons claiming
by, through and under it, shall at all times abide by all reasonable rules and
regulations promulgated by Landlord with respect to the use of the parking areas
on the Site. The parking privileges granted herein are non-transferable except
to a permitted assignee or subtenant as provided in Section 5.6. Further,
Landlord assumes no responsibility whatsoever for loss or damage due to fire,
theft or otherwise to any automobile(s) parked on the Site or to any personal
property therein, however caused, and Tenant covenants and agrees, upon request
from Landlord from time to time, to notify its officers, employees, agents and
invitees of such limitation of liability. Tenant acknowledges and agrees that a
license only is hereby granted, and no bailment is intended or shall be created.

 

2.3 Landlord’s Reservations

Landlord reserves the right from time to time, without unreasonable interference
with Tenant’s use: (a) to install, use, maintain, repair, replace and relocate
for service to the Premises and other parts of the Building, or either, pipes,
ducts, conduits, wires and appurtenant fixtures, wherever located in the
Premises or Building, (b) to perform, or cause to be performed, construction in
the common areas and facilities or other leased areas on the Property or in the
Office Park and (c) to reduce, increase, enclose or otherwise change at any time
and from time to time the size, number, location, lay-out and nature of the
common areas and facilities and other tenancies and premises on the Property or
in the Office Park, to create additional rentable areas through use or enclosure
of common areas, and to dedicate roads within the Office Park for public use.
Installations, replacements and relocations referred to in clause (a) above
shall be located so far as practicable in the central core area of the Building,
above ceiling surfaces, below floor surfaces or within perimeter walls of the
Premises. Except in the case of emergencies or for normal cleaning and
maintenance operations when no notice shall be required, Landlord agrees to use
its best efforts to give Tenant reasonable advance notice of any of the
foregoing activities which require work in the Premises (or outside of the
Premises but materially affecting Tenant’s use of or access to the Premises).

 

Page 8



--------------------------------------------------------------------------------

2.4 Habendum

Tenant shall have and hold the Premises for a period commencing on the earlier
of (a) the later to occur of (x) that date on which the Premises are ready for
occupancy (as defined in Section 3.1 and Exhibit B-1 hereof), and (y) the
Estimated Commencement Date, or (b) that date on which Tenant commences
occupancy of any portion of the Premises for the Permitted Uses (the
“Commencement Date”), and continuing for the Term, unless sooner terminated as
provided in Article VI or Article VII or unless extended as provided in
Section 9.18.

As soon as may be convenient after the date has been determined on which the
Term commences as aforesaid, Landlord and Tenant agree to join with each other
in the execution of a written Declaration Affixing the Commencement Date of
Lease, in the form of Exhibit E, in which the date on which the Term commences
as aforesaid and the Term of this Lease shall be stated. If Tenant fails to
execute such Declaration Affixing the Commencement Date of Lease, the
Commencement Date and Lease Term shall be as reasonably determined by Landlord
in accordance with the terms of this Lease.

 

2.5 Fixed Rent Payments

Tenant agrees to pay to Landlord, (1) (a) on the Commencement Date (defined in
Section 1.1 hereof) and thereafter monthly, in advance, on the first day of each
and every calendar month during the Original Term, a sum equal to one twelfth
(1/12th) of the Annual Fixed Rent (sometimes hereinafter referred to as “fixed
rent”) and (b) on the Commencement Date and thereafter monthly, in advance, on
the first day of each and every calendar month during the Original Term, an
amount estimated by Landlord from time to time to cover Tenant’s monthly
payments for electricity under Section 2.8 and (2) on the first day of each and
every calendar month during the extension option period (if exercised), a sum
equal to (a) one twelfth (1/12th) of the Annual Fixed Rent as determined in
Section 9.18 for the extension option period plus (b) then applicable monthly
electricity charges under Section 2.8. Until notice of some other designation is
given, fixed rent and all other charges for which provision is herein made shall
be paid by remittance to or for the order of Landlord either (i) by ACH transfer
to Bank of America in Dallas, Texas, Bank Routing Number 111 000 012 or (ii) by
mail to P.O. Box 3557, Boston, Massachusetts 02241-3557, and in the case of
(i) referencing Account Number 3756454460, Account Name of Boston Properties,
LP, Tenant’s name and the Property address. All remittances received by Boston
Properties Limited Partnership as aforesaid, or by any subsequently designated
recipient, shall be treated as payment to Landlord.

Annual Fixed Rent for any partial month shall be paid by Tenant to Landlord at
such rate on a pro rata basis, and, if the Commencement Date is a day other than
the first day of a calendar month, the first payment of Annual Fixed Rent which
Tenant shall make to Landlord shall be a payment equal to a proportionate part
of such monthly Annual Fixed Rent for the partial month from the Commencement
Date to the first day of the succeeding calendar month.

 

Page 9



--------------------------------------------------------------------------------

Additional Rent payable by Tenant on a monthly basis, as hereinafter provided,
likewise shall be prorated, and the first payment on account thereof shall be
determined in similar fashion but shall commence on the Commencement Date; and
other provisions of this Lease calling for monthly payments shall be read as
incorporating this undertaking by Tenant.

The Annual Fixed Rent and all other charges for which provision is herein made
shall be paid by Tenant to Landlord, without offset, deduction or abatement
except as otherwise specifically set forth in this Lease.

 

2.6 Operating Expenses

“Landlord’s Operating Expenses” means the cost of operation of the Building and
the Site (including, without limitation, costs associated with the operation of
other portions of the Office Park, to the extent allocable to the Property)
which shall exclude costs of special services rendered to tenants (including
Tenant) for which a separate charge is made, but shall include, without
limitation, the following: premiums for insurance carried with respect to the
Building and the Site (including, without limitation, liability insurance,
insurance against loss in case of fire or casualty and insurance of monthly
installments of fixed rent and any Additional Rent which may be due under this
Lease and other leases of space in the Building for not more than 12 months in
the case of both fixed rent and Additional Rent and if there be any first
mortgage of the Property, including such insurance as may be required by the
holder of such first mortgage); compensation and all fringe benefits, worker’s
compensation insurance premiums and payroll taxes paid to, for or with respect
to all persons engaged in the operating, maintaining or cleaning of the Building
or Site; water, sewer, electric, gas, oil and telephone charges associated with
the common areas of the Building and the Site (excluding heating, ventilating
and air conditioning, electricity and utility charges separately chargeable to
tenants for additional or special services); cost of building and cleaning
supplies and equipment; cost of maintenance, cleaning and repairs (other than
repairs not properly chargeable against income or reimbursed from contractors
under guarantees); cost of snow removal and care of landscaping; cost of
operating, maintaining and cleaning the cafeteria, fitness center and any shared
conference facilities serving the Building; payments under service contracts
with independent contractors; management fees at reasonable rates for
self-managed buildings consistent with the type of occupancy and the service
rendered; costs of maintaining a regional property management office in
connection with the operation, management and maintenance of the Building; all
costs of applying and reporting for the Building or any part thereof to seek or
maintain certification under the U.S. EPA’s Energy Star® rating system, the U.S.
Green Building Council’s Leadership in Energy and Environmental Design (LEED)
rating system or a similar system or standard; and all other reasonable and
necessary expenses paid in connection with the operation, cleaning and
maintenance of the Building and the Site and properly chargeable against income.
Landlord’s Operating Expenses shall include depreciation for capital
expenditures made by Landlord during the Lease Term (i) to reduce Landlord’s
Operating Expenses if Landlord shall have reasonably determined that the annual
reduction in Landlord’s

 

Page 10



--------------------------------------------------------------------------------

Operating Expenses shall exceed depreciation therefor or (ii) to comply with
applicable laws, rules, regulations, requirements, statutes, ordinances, by-laws
and court decisions of all public authorities which are hereafter in force and
first apply to the Building after the date of this Lease (the capital
expenditures described in subsections (i) and (ii) being hereinafter referred to
as “Permitted Capital Expenditures”), plus in the case of both (i) and (ii) an
interest factor, reasonably determined by Landlord, as being the interest rate
then charged for long term mortgages by institutional lenders on like properties
within the locality in which the Building is located, and depreciation in the
case of both (i) and (ii) shall be determined by dividing the original cost of
such capital expenditure by the number of years of useful life of the capital
item acquired and the useful life shall be reasonably determined by Landlord in
accordance with generally accepted accounting principles and practices in effect
at the time of acquisition of the capital item; provided, however, if Landlord
reasonably concludes on the basis of engineering estimates that a particular
capital expenditure will effect savings in other Landlord’s Operating Expenses,
including, without limitation, energy related costs, and that such projected
savings will, on an annual basis (“Projected Annual Savings”), exceed the annual
depreciation therefor, then and in such event the amount of depreciation for
such capital expenditure shall be increased to an amount equal to the Projected
Annual Savings; and in such circumstance, the increased depreciation (in the
amount of the Projected Annual Savings) shall be made for such period of time as
it would take to fully amortize the cost of the item in question, together with
interest thereon at the interest rate as aforesaid in equal monthly payments,
each in the amount of 1/12th of the Projected Annual Savings, with such payment
to be applied first to interest and the balance to principal.

To the extent that Landlord owns other buildings in the Office Park, Landlord’s
Operating Expenses that relate to the common areas of the Office Park (and not
exclusively to the Building or exclusively to any other buildings within the
Office Park) shall be reasonably allocated by Landlord among all such buildings
in the Office Park.

Notwithstanding anything contained herein to the contrary, Landlord’s Operating
Expenses shall exclude the following:

 

  (1) depreciation for the Building;

 

  (2) capital improvements to the Property other than Permitted Capital
Expenditures;

 

  (3) legal fees, space planner’s fees, architect’s fees, leasing and brokerage
commissions, advertising and promotional expenditures and any other marketing
expense incurred in connection with the leasing of space in the Building
(including new leases, lease amendments, lease terminations and lease renewals);

 

  (4) the cost of performing work or furnishing service to or for any tenant
other than Tenant, at Landlord’s expense, to the extent such work or service is
in excess of any work or service Landlord is obligated to provide to Tenant or
generally to other tenants in the Building at Landlord’s expense;

 

Page 11



--------------------------------------------------------------------------------

  (5) fees, costs and expenses incurred by Landlord in connection with or
relating to claims against or disputes with tenants of the Building;

 

  (6) legal, auditing, consulting and professional fees and other costs paid or
incurred in connection with financings, refinancings or sales of any interest in
Landlord or of Landlord’s interest in the Building or the Site or in connection
with any ground lease (including, without limitation, recording costs, mortgage
recording taxes, title insurance premiums and other similar costs, but excluding
those legal, auditing, consulting and professional fees and other costs incurred
in connection with the normal and routine maintenance and operation of the
Building and/or the Site);

 

  (7) interest, fines or penalties for late payment or violations of Legal
Requirements by Landlord, if any, except to the extent incurring such expense is
either (a) a reasonable business expense under the circumstances or (b) caused
by a corresponding late payment or violation of a Legal Requirement by Tenant,
in which event Tenant shall be responsible for the full amount of such expense;

 

  (8) salaries and all other compensation (including fringe benefits) of
partners, officers and executives above the grade of Regional Property Manager;

 

  (9) principal or interest on indebtedness, debt amortization or ground rent
paid by Landlord in connection with any mortgages, deeds of trust or other
financing encumbrances, or ground leases of the Building or the Site; and

 

  (10) the cost of remediation and removal of “Hazardous Materials” (as that
term is defined in Section 5.3 below) in the Building or on the Site required by
“Hazardous Materials Laws” (as that term is defined in Section 5.3 below),
provided, however, that the provisions of this clause 11 shall not preclude the
inclusion of costs with respect to materials (whether existing at the Property
as of the date of this Lease or subsequently introduced to the Property) which
are not as of the date of this Lease (or as of the date of introduction) deemed
to be Hazardous Materials under applicable Hazardous Materials Laws but which
are subsequently deemed to be Hazardous Materials under applicable Hazardous
Materials Laws (it being understood and agreed that Tenant shall nonetheless be
responsible under Section 5.3 of this Lease for all costs of remediation and
removal of Hazardous Materials to the extent caused by Tenant Parties).

“Operating Expenses Allocable to the Premises” shall mean the same proportion of
Landlord’s Operating Expenses for and pertaining to the Building and the Site as
the Rentable Floor Area of the Premises bears to 95% of the Total Rentable Floor
Area of the Building.

 

Page 12



--------------------------------------------------------------------------------

“Base Operating Expenses” is hereinbefore defined in Section 1.1. Base Operating
Expenses shall not include (i) market-wide cost increases due to extraordinary
circumstances, including but not limited to Force Majeure (as defined in
Section 6.1), conservation surcharges, security concerns, boycotts, strikes,
embargoes or shortages and (ii) the costs of any Permitted Capital Expenditures.

“Base Operating Expenses Allocable to the Premises” means the same proportion of
Base Operating Expenses for and pertaining to the Building and the Site as the
Rentable Floor Area of the Premises bears to 95% of the Total Rentable Floor
Area of the Building.

If with respect to any calendar year falling within the Term, or fraction of a
calendar year falling within the Term at the beginning or end thereof, the
Operating Expenses Allocable to the Premises for a full calendar year exceed
Base Operating Expenses Allocable to the Premises, or for any such fraction of a
calendar year exceed the corresponding fraction of Base Operating Expenses
Allocable to the Premises, then Tenant shall pay to Landlord, as Additional
Rent, the amount of such excess. Such payments shall be made at the times and in
the manner hereinafter provided in this Section 2.6.

Not later than one hundred and twenty (120) days after the end of the first
calendar year or fraction thereof ending December 31 and of each succeeding
calendar year during the Term or fraction thereof at the end of the Term,
Landlord shall render Tenant a statement in reasonable detail and according to
usual accounting practices certified by a representative of Landlord, showing
for the preceding calendar year or fraction thereof, as the case may be,
Landlord’s Operating Expenses and Operating Expenses Allocable to the Premises.
Said statement to be rendered to Tenant shall also show for the preceding year
or fraction thereof as the case may be the amounts of operating expenses already
paid by Tenant as Additional Rent, and the amount of operating expenses
remaining due from, or overpaid by, Tenant for the year or other period covered
by the statement. Within thirty (30) days after the date of delivery of such
statement, Tenant shall pay to Landlord the balance of the amounts, if any,
required to be paid pursuant to the above provisions of this Section 2.6 with
respect to the preceding year or fraction thereof, or Landlord shall credit any
amounts due from it to Tenant pursuant to the above provisions of this
Section 2.6 against (i) monthly installments of fixed rent next thereafter
coming due or (ii) any sums then due from Tenant to Landlord under this Lease
(or refund such portion of the overpayment as aforesaid if the Term has ended
and Tenant has no further obligation to Landlord).

In addition, Tenant shall make payments monthly on account of Tenant’s share of
increases in Landlord’s Operating Expenses anticipated for the then current year
at the time and in the fashion herein provided for the payment of Annual Fixed
Rent. The amount to be paid to Landlord shall be an amount reasonably estimated
annually by Landlord to be sufficient to cover, in the aggregate, a sum equal to
Tenant’s share of such increases in Landlord’s Operating Expenses for each
calendar year during the Term.

 

Page 13



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in determining the amount of Landlord’s Operating
Expenses for any calendar year or portion thereof falling within the Lease Term,
if less than ninety-five percent (95%) of the Total Rentable Floor Area of the
Building shall have been occupied by tenants at any time during the period in
question, then, at Landlord’s election, those components of Landlord’s Operating
Expenses that vary based on occupancy for such period shall be adjusted to equal
the amount such components of Landlord’s Operating Expenses would have been for
such period had occupancy been ninety-five percent (95%) throughout such period.

 

  2.6.1 Subject to the provisions of this Section 2.6.1 and provided that no
Event of Default of Tenant exists, Tenant shall have the right, at Tenant’s sole
cost and expense, to examine the correctness of Landlord’s Operating Expense
statement or any item contained therein:

 

  1. Any request for examination in respect of any “Operating Year” (as defined
hereinbelow) may be made by notice from Tenant to Landlord no more than sixty
(60) days after the date (the “Operating Expense Statement Date”) Landlord
provides Tenant a statement of the actual amount of the Landlord’s Operating
Expenses in respect of such Operating Year and only if Tenant shall have fully
paid such amount. Such notice shall set forth in reasonable detail the matters
questioned. Any examination must be completed and the results communicated to
Landlord no more than one hundred eighty (180) days after the Operating Expense
Statement Date. “Operating Year” shall mean a period of twelve (12) consecutive
calendar months, commencing on the first day of January in each year, except
that the first Lease Year of the Lease Term hereof shall be the period
commencing on the Commencement Date and ending on the succeeding December 31,
and the last Lease Year of the Lease Term hereof shall be the period commencing
on January 1 of the calendar year in which the Lease Term ends, and ending with
the date on which the Lease Term ends.

 

  2. Tenant hereby acknowledges and agrees that Tenant’s sole right to contest
the Landlord’s Operating Expense statement shall be as expressly set forth in
this Section. Tenant hereby waives any and all other rights provided pursuant to
applicable laws to inspect Landlord’s books and records and/or to contest the
Landlord’s Operating Expense statement. If Tenant shall fail to timely exercise
Tenant’s right to inspect Landlord’s books and records as provided in this
Section, or if Tenant shall fail to timely communicate to Landlord the results
of Tenant’s examination as provided in this Section, with respect to any
Operating Year Landlord’s statement of Landlord’s Operating Expenses shall be
conclusive and binding on Tenant.

 

  3. So much of Landlord’s books and records pertaining to the Landlord’s
Operating Expenses for the specific matters questioned by Tenant for the
Operating Year included in Landlord’s statement shall be made available to
Tenant within a reasonable time after Landlord timely receives the notice from
Tenant to make such examination pursuant to this Section, either electronically
or during normal business hours at the offices where Landlord keeps such books
and records or at another location, as determined by Landlord.

 

Page 14



--------------------------------------------------------------------------------

  4. Tenant shall have the right to make such examination no more than once in
respect of any Operating Year in which Landlord has given Tenant a statement of
the Landlord’s Operating Expenses.

 

  5. Such examination may be made only by a qualified employee of Tenant or a
qualified independent certified public accounting firm approved by Landlord. No
examination shall be conducted by an examiner who is to be compensated, in whole
or in part, on a contingent fee basis.

 

  6. As a condition to performing any such examination, Tenant and its examiners
shall be required to execute and deliver to Landlord an agreement, in form
acceptable to Landlord, agreeing to keep confidential any information which it
discovers about Landlord or the Building in connection with such examination.

 

  7. No subtenant shall have any right to conduct any such examination and no
assignee may conduct any such examination with respect to any period during
which the assignee was not in possession of the Premises.

 

2.7 Real Estate Taxes

If with respect to any full Tax Year or fraction of a Tax Year falling within
the Term, Landlord’s Tax Expenses Allocable to the Premises as hereinafter
defined for a full Tax Year exceed Base Taxes Allocable to the Premises, or for
any such fraction of a Tax Year exceed the corresponding fraction of Base Taxes
Allocable to the Premises then, on or before the thirtieth (30th) day following
receipt by Tenant of the certified statement referred to below in this
Section 2.7, then Tenant shall pay to Landlord, as Additional Rent, the amount
of such excess. Not later than ninety (90) days after Landlord’s Tax Expenses
Allocable to the Premises are determined for the first such Tax Year or fraction
thereof and for each succeeding Tax Year or fraction thereof during the Term,
Landlord shall render Tenant a statement in reasonable detail certified by a
representative of Landlord showing for the preceding year or fraction thereof,
as the case may be, real estate taxes on the Building and the Site and
abatements and refunds of any taxes and assessments. At Tenant’s request,
Landlord shall furnish Tenant with copies of the tax bills used to prepare such
statement. Expenditures for legal fees and for other expenses incurred in
seeking the tax refund or abatement may be charged against the tax refund or
abatement before the adjustments are made for the Tax Year. Only Landlord shall
have the right to institute tax reduction or other proceedings to reduce real
estate taxes or the valuation of the Building and the Site. Said statement to be
rendered to Tenant shall also show for the preceding Tax Year or fraction
thereof as the case may be the amounts of real estate taxes already paid by
Tenant as Additional Rent, and the amount of real estate taxes remaining due
from, or overpaid by, Tenant for the year or other period covered by the
statement. Within thirty

 

Page 15



--------------------------------------------------------------------------------

(30) days after the date of delivery of the foregoing statement, Tenant shall
pay to Landlord the balance of the amounts, if any, required to be paid pursuant
to the above provisions of this Section 2.7 with respect to the preceding Tax
Year or fraction thereof, or Landlord shall credit any amounts due from it to
Tenant pursuant to the provisions of this Section 2.7 against (i) monthly
installments of fixed rent next thereafter coming due or (ii) any sums then due
from Tenant to Landlord under this Lease (or refund such portion of the
over-payment as aforesaid if the Term has ended and Tenant has no further
obligation to Landlord).

In addition, payments by Tenant on account of increases in real estate taxes
anticipated for the then current year shall be made monthly at the time and in
the fashion herein provided for the payment of fixed rent. The amount so to be
paid to Landlord shall be an amount reasonably estimated by Landlord to be
sufficient to provide Landlord, in the aggregate, a sum equal to Tenant’s share
of such increases, at least ten (10) days before the day on which such payments
by Landlord would become delinquent.

To the extent that real estate taxes shall be payable to the taxing authority in
installments with respect to periods less than a Tax Year, the foregoing
statement shall be rendered and payments made on account of such installments.

Terms used herein are defined as follows:

 

  (i) “Tax Year” means the twelve-month period beginning July 1 each year during
the Term or if the appropriate governmental tax fiscal period shall begin on any
date other than July 1, such other date.

 

  (ii) “Landlord’s Tax Expenses Allocable to the Premises” shall mean the same
proportion of Landlord’s Tax Expenses for and pertaining to the Building and the
Site as the Rentable Floor Area of the Premises bears to 95% of the Total
Rentable Floor Area of the Building.

 

  (iii) “Landlord’s Tax Expenses” with respect to any Tax Year means the
aggregate real estate taxes on the Building and Site with respect to that Tax
Year, reduced by any abatement receipts with respect to that Tax Year.

 

  (iv) “Base Taxes” is hereinbefore defined in Section 1.1.

 

  (v) “Base Taxes Allocable to the Premises” means the same proportion of Base
Taxes for and pertaining to the Building and the Site as the Rentable Floor Area
of the Premises bears to 95% of the Total Rentable Floor Area of the Building.

 

Page 16



--------------------------------------------------------------------------------

  (vi) “Real estate taxes” means all taxes and special assessments of every kind
and nature and user fees and other like fees assessed by any governmental
authority (including, but not limited to, any tax, assessment or charge
resulting from the creation of a special improvement district) on the Building
or Site which the Landlord shall become obligated to pay because of or in
connection with the ownership, leasing and operation of the Site, the Building
and the Property (including without limitation, if applicable, the excise
prescribed by Massachusetts General Laws (Ter Ed) Chapter 121A, Section 10 and
amounts in excess thereof paid to the City of Waltham pursuant to agreement
between Landlord and the City) and reasonable expenses of and fees for any
formal or informal proceedings for negotiation or abatement of taxes
(collectively, “Abatement Expenses”), which Abatement Expenses shall be excluded
from Base Taxes and from real estate taxes in any subsequent year if such
expenses relate to a Tax Year outside the Lease Term. The amount of special
taxes or special assessments to be included shall be limited to the amount of
the installment (plus any interest, other than penalty interest, payable
thereon) of such special tax or special assessment required to be paid during
the year in respect of which such taxes are being determined. There shall be
excluded from such taxes (a) any penalties or interest owing by reason of
Landlord’s failure to pay such taxes when due, and (b) all income, estate,
succession, inheritance and transfer taxes; provided, however, that if at any
time during the Term the present system of ad valorem taxation of real property
shall be changed so that in lieu of the whole or any part of the ad valorem tax
on real property there shall be assessed on Landlord a capital levy or other tax
on the gross rents received with respect to the Site or Building or Property,
federal, state, county, municipal, or other local income, franchise, excise or
similar tax, assessment, levy or charge (distinct from any now in effect in the
jurisdiction in which the Property is located) measured by or based, in whole or
in part, upon any such gross rents, then any and all of such taxes, assessments,
levies or charges, to the extent so measured or based, shall be deemed to be
included within the term “real estate taxes” but only to the extent that the
same would be payable if the Site and Buildings were the only property of
Landlord.

 

  (vii) If during the Lease Term the Tax Year is changed by applicable law to
less than a full 12-month period, the Base Taxes and Base Taxes Allocable to the
Premises shall each be proportionately reduced.

 

2.8 Tenant Electricity

Landlord shall allocate the costs of furnishing electricity for lights and plugs
and the distribution components of the heating, ventilating and air conditioning
system to Tenant in accordance with the procedure contained in Exhibit H, and
Tenant shall pay for such costs as provided in said Exhibit H.

 

Page 17



--------------------------------------------------------------------------------

2.9 Tenant’s One-Time Right of First Offer

(A) Right of First Offer Conditions. During the Lease Term and subject to the
Prior Rights (as hereinafter defined), on the conditions (which conditions
Landlord may waive by written notice to Tenant) that both at the time that any
Available ROFO Space (as hereinafter defined) first becomes available for
reletting and as of the date upon which the Available ROFO Space which Tenant
has elected to lease pursuant to this Section 2.9 would have otherwise become
incorporated into the Premises: (i) there exists no monetary or material
non-monetary Event of Default, (ii) this Lease is still in full force and
effect, and (iii) Tenant has not assigned this Lease (excluding any assignment
to a Permitted Transferee which is permitted in accordance with Section 5.6.4)
and Tenant (together with any Permitted Transferee permitted under
Section 5.6.4) is not subleasing any portion of the Premises originally demised
herein, prior to accepting any offer to lease Available ROFO Space to a third
party other than a third party with Prior Rights, Landlord will first offer such
Available ROFO Space to Tenant for lease pursuant to this Section 2.9.

(B) Available ROFO Space. For the purposes hereof, the “Available ROFO Space”
shall be defined as all or any portion of that certain premises consisting of
approximately 4,000 square feet of rentable floor area on the third (3rd) floor
of the Building and approximately as shown as the “ROFO Premises” shown on
Exhibit D attached hereto and incorporated herein by reference as and when such
space becomes available for reletting. In connection therewith, it is
acknowledged and agreed that (i) the Available ROFO Space is vacant as of the
date hereof, and (ii) Landlord shall have the right to initially lease the
Available ROFO Space to third parties as Landlord deems appropriate in its sole
discretion, prior to triggering Tenant’s right of first offer under this
Section 2.9. Such initial leases and the terms thereof (including, but not
limited to, the original terms, any options to extend the terms, any expansion
rights or options and any amendments thereto) are hereinafter called the
“Initial Leases” and the tenants under the Initial Leases are hereinafter called
the “Initial Tenants.” Available ROFO Space shall be deemed “available for
reletting” when Landlord reasonably determines that the then current tenant of
the applicable Available ROFO Space will vacate the Available ROFO Space at the
expiration or earlier termination of such tenant’s lease and any applicable
Prior Rights (as defined below) have lapsed or been waived.

(C) Exercise of Right to Lease Available ROFO Space. Landlord shall give Tenant
written notice (“Landlord’s ROFO Notice”) at the time that Landlord determines,
as aforesaid, that an Available ROFO Space will become available for reletting
and any applicable Prior Rights have lapsed or been waived. Landlord’s ROFO
Notice shall set forth (i) the size, configuration and exact location of the
Available ROFO Space, (ii) Landlord’s quotation of a proposed annual fixed rent
for the Available ROFO Space, (iii) the date on which it is estimated that the
Available ROFO Space will be available for actual delivery to Tenant (the
“Estimated ROFO Commencement Date”) and (iv) all other material terms and
conditions which will apply to the Available ROFO Space. Except as otherwise
provided in Section 2.9(D) below, the term for the Available ROFO Space shall be
coterminous with the Original Lease Term (including extension terms timely and
properly exercised pursuant to Section 9.18).

 

Page 18



--------------------------------------------------------------------------------

Tenant shall have the right, exercisable by written notice (“Tenant’s ROFO
Exercise Notice”) delivered to Landlord within twelve (12) days after Tenant’s
receipt of Landlord’s ROFO Notice, to elect either (w) to inform Landlord that
it desires to lease all of the Available ROFO Space and to use all or a portion
thereof for research laboratory purposes, (x) to lease all of the Available ROFO
Space, on the terms set forth in Landlord’s ROFO Notice, (y) to lease all of the
Available ROFO Space, but reject the quotation of annual fixed rent set forth in
Landlord’s ROFO Notice, or (z) reject Landlord’s ROFO Notice.

If Tenant fails timely to give Tenant’s ROFO Exercise Notice, time being of the
essence, Tenant shall be deemed to have rejected Landlord’s ROFO Notice and to
have waived its rights under this Section 2.9. If Tenant timely rejects or is
deemed to have rejected Landlord’s ROFO Notice, Landlord shall be free to lease
such Available ROFO Space to a third party on terms and conditions acceptable to
Landlord and Tenant’s rights under this Section 2.9 as to the Available ROFO
Space identified in Landlord’s ROFO Notice shall forever terminate.

If Tenant timely delivers the Tenant’s ROFO Exercise Notice that informs
Landlord that Tenant desires to lease all of the Available ROFO Space and to use
all or a portion thereof for research laboratory purposes under clause (C)(w)
above, then Landlord shall give Tenant written notice (“Landlord’s Revised ROFO
Notice”) setting forth all material terms and conditions which will apply to
such use of the Available ROFO Space for research laboratory purposes and any
other amendments or modifications to the terms set forth in Landlord’s ROFO
Notice related to such use. Tenant shall have the right, exercisable by written
notice (“Tenant’s Lab ROFO Exercise Notice”) delivered to Landlord within ten
(10) days after Tenant’s receipt of Landlord’s Revised ROFO Notice, to elect
either (1) to lease all of the Available ROFO Space, on the terms set forth in
Landlord’s ROFO Notice as modified by Landlord’s Revised ROFO Notice, or
(2) reject Landlord’s Revised ROFO Notice. If Tenant fails timely to give
Tenant’s Lab ROFO Exercise Notice, time being of the essence, Tenant shall be
deemed to have rejected both Landlord’s ROFO Notice and Landlord’s Revised ROFO
Notice and to have waived its rights under this Section 2.9. If Tenant timely
rejects or is deemed to have rejected Landlord’s Revised ROFO Notice, Landlord
shall be free to lease such Available ROFO Space to a third party on terms and
conditions acceptable to Landlord and Tenant’s rights under this Section 2.9 as
to the Available ROFO Space identified in Landlord’s ROFO Notice shall forever
terminate. If Tenant timely delivers the Tenant’s Lab ROFO Exercise Notice that
accepts the terms of Landlord’s Revised ROFO Notice under clause (C)(1) above,
Landlord shall lease and demise to Tenant and Tenant shall hire and take from
Landlord such Available ROFO Space upon the terms set forth in Landlord’s ROFO
Notice as modified by Landlord’s Revised ROFO Notice and otherwise upon all of
the same terms and conditions of the Lease except as otherwise hereinafter set
forth.

If Tenant timely delivers the Tenant’s ROFO Exercise Notice that accepts the
terms of Landlord’s ROFO Notice under clause (C)(x) above, Landlord shall lease
and demise to Tenant and Tenant shall hire and take from Landlord such Available
ROFO Space upon the terms set forth in Landlord’s ROFO Notice and otherwise upon
all of the same terms and conditions of the Lease except as otherwise
hereinafter set forth.

 

Page 19



--------------------------------------------------------------------------------

If Tenant timely delivers the Tenant’s ROFO Exercise Notice that elects to lease
the Available ROFO Space but rejects Landlord’s quotation of the annual fixed
rent for the Available ROFO Space under clause (C)(y) above, then the parties
shall negotiate in good faith for a period of thirty (30) days after the
delivery of Tenant’s ROFO Exercise Notice (“ROFO Negotiation Period”) to reach
agreement on the Prevailing Market Rent (as defined in Exhibit F) for the
Available ROFO Space. If the parties reach such agreement within the ROFO
Negotiation Period, then the Annual Fixed Rent shall be the amount so agreed to
by the parties and if the Landlord and Tenant do not agree upon the Prevailing
Market Rent for such Available ROFO Space during the ROFO Negotiation Period,
then Tenant may initiate the Broker Determination procedure set forth in Exhibit
F attached hereto to determine the Prevailing Market Rent by giving notice to
Landlord of such election not later than ten (10) days after the end of such
ROFO Negotiation Period. If Tenant fails to timely initiate the Broker
Determination of the Prevailing Market Rent pursuant to Exhibit F within such
additional ten (10) day period, Landlord’s determination of the Prevailing
Market Rent set forth in the Landlord’s ROFO Notice shall be binding on the
parties.

(D) Lease Provisions Applying to Available ROFO Space. The leasing to Tenant of
such Available ROFO Space shall be upon all of the same terms and conditions of
the Lease, except as follows:

 

  (1) Commencement Date; Occupancy Date. The term as to the Available ROFO Space
shall be co-terminous with the term of this Lease subject, however, to the terms
of subsection 4 below. The Commencement Date in respect of such Available ROFO
Space shall be the later of: (x) the Estimated ROFO Commencement Date or (y) the
date that Landlord delivers such Available ROFO Space to Tenant in the condition
specified in Landlord’s ROFO Notice, as modified by Landlord’s Revised ROFO
Notice, if applicable.

 

  (2) Fixed Annual Rent. The Annual Fixed Rent in respect of such Available ROFO
Space shall be as determined in accordance with the provisions of sub-section
(C) above.

 

  (3) Condition of Available ROFO Space. Tenant shall take such Available ROFO
Space “as-is” in its then (i.e., as of the date of delivery) state of
construction, finish, and decoration, without any obligation on the part of
Landlord to construct or prepare any Available ROFO Space for Tenant’s
occupancy, and with no obligation on the part of Landlord to provide any
contribution or other work allowance in respect of such Available ROFO Space
unless otherwise specified in Landlord’s ROFO, as modified by Landlord’s Revised
ROFO Notice, if applicable.

 

  (4)

End of Lease Term. If the Available ROFO Space shall be available for delivery
to Tenant at any time during the last twenty-four (24) months of the Original
Lease Term or the Extended Term, as the case may be, then: (a) if Tenant has no
further right to extend the term of the Lease (e.g. because Tenant’s right to
extend the term of the Lease pursuant to Section 9.18 has been irrevocably
waived by Tenant or has lapsed unexercised),

 

Page 20



--------------------------------------------------------------------------------

  then Tenant shall not be entitled to lease the Available ROFO Space under this
Section 2.9, and (b) if Tenant then has a right to extend the term of the Lease
pursuant to Section 9.18 which has not either lapsed unexercised or been
irrevocably waived), then Tenant shall have no right to lease such Available
ROFO Space unless, prior to, or simultaneously with, the giving of Tenant’s ROFO
Exercise Notice, Tenant timely and properly exercises such extension option.
Notwithstanding Tenant’s exercise of its extension option in accordance with the
foregoing, the Annual Fixed Rent for the original Premises for such Extended
Term shall be determined at the same time and in the same manner such Annual
Fixed Rent would have been determined if Tenant had exercised the extension
option within the time periods for such exercise set forth in Section 9.18(B) of
this Lease.

(E) Prior Rights. For purposes of this Lease, it is agreed that the term “Prior
Rights” means with respect to Available ROFO Space (y) any rights of first
offer, first refusal, expansion, renewal, extension or other rights to lease
that encumber what would otherwise have been Available ROFO Space which rights
were granted prior to the date hereof, and (z) any rights of first offer, first
refusal, expansion, renewal, extension or other rights to lease that encumber
what would otherwise have been Available ROFO Space which rights were granted at
any time to Initial Tenants leasing any of the Available ROFO Space pursuant to
an Initial Lease regardless of whether the leases for such space expressly
provide tenants with extension or renewal rights. Tenant expressly acknowledges
and agrees that Landlord shall have the right to renew or extend Initial Tenants
of any Available ROFO Space before offering any Available ROFO Space to Tenant
and regardless of whether such existing tenants have express extension rights in
their respective leases. Landlord represents that United Healthcare Services,
Inc. has a right of first offer to the Available ROFO Space that constitutes a
Prior Right pursuant to clause (y) above.

(F) Holdover Tenants. If Tenant shall timely exercise its rights under this
Section 2.9 with respect to any Available ROFO Space designated in Landlord’s
ROFO Notice, and if, thereafter, the then occupant of the applicable Available
ROFO Premises with respect to which Tenant shall have so exercised such right
wrongfully fails to deliver possession of such Available ROFO Space at the time
when its tenancy is scheduled to expire, commencement of the term of Tenant’s
occupancy and lease of such additional space shall, in the event of such holding
over by such occupant, be deferred until possession of the additional space is
delivered to Tenant. Landlord shall use commercially reasonable efforts to
obtain possession of such ROFO Premises; provided, however, Landlord shall not
be obligated commence legal proceedings against the holdover tenant. Except as
set forth in this paragraph, the failure of the then occupant of such premises
to so vacate shall not give Tenant any right to terminate this Lease or to
deduct from, offset against, or withhold Annual Fixed Rent or Additional Rent or
other charges payable under this Lease or any portions thereof. If any such
hold-over exceeds six (6) months, then Tenant may, within ten (10) business days
after such date, cancel the exercise of its option to lease the Available ROFO
Space by giving to Landlord a written cancellation notice, provided, however,
that if Landlord delivers the Available ROFO Space to Tenant on or before the
date thirty (30) days after Landlord receives such cancellation notice, such
cancellation notice shall be void and without further force or effect.

 

Page 21



--------------------------------------------------------------------------------

(G) One Time Right. Tenant’s rights under this Section 2.9 with respect to each
Available ROFO Space is a one-time right to be effective only once during the
Term, so that after Landlord delivers to Tenant a Landlord’s ROFO Notice for the
applicable Available ROFO Space and Tenant elects not to lease the Available
ROFO Space, either by express rejection or by failure to timely deliver an
acceptance notice to Landlord within the time period required in this
Section 2.9, Tenant’s rights hereunder shall immediately and forever terminate
as to the Available ROFO Space that was offered to Tenant in such Landlord’s
ROFO Notice and, thereafter, Landlord will have no further obligation to offer
to Tenant the option to lease any of the previously offered Available ROFO Space

ARTICLE III

Condition of Premises; Alterations

 

3.1 Preparation of Premises

The condition of the Premises upon Landlord’s delivery along with any work to be
performed by either Landlord or Tenant shall be as set forth in the Work
Agreement attached hereto as Exhibit B-1 and made a part hereof.

ARTICLE IV

Landlord’s Covenants; Interruptions and Delays

 

4.1 Landlord Covenants

 

  4.1.1 Services Furnished by Landlord

To furnish services, utilities, facilities and supplies set forth in Exhibit C
equal to those customarily provided by landlords in high quality buildings in
the Boston West Suburban Market subject to escalation reimbursement in
accordance with Section 2.6 (except as may otherwise be expressly provided in
said Exhibit C).

 

  4.1.2 Additional Services Available to Tenant

To furnish, at Tenant’s expense, reasonable additional Building operation
services which are usual and customary in similar office buildings in the Boston
West Suburban Market upon reasonable advance request of Tenant at reasonable and
equitable rates from time to time established by Landlord. Tenant agrees to pay
to Landlord, as Additional Rent, the cost of any such additional Building
services requested by Tenant and for the cost of any additions, alterations,
improvements or other work performed by Landlord in the Premises at the request
of Tenant within thirty (30) days after being billed therefor.

 

Page 22



--------------------------------------------------------------------------------

  4.1.3 Roof, Exterior Wall, Floor Slab and Common Facility Repairs

Except for (a) normal and reasonable wear and use, and (b) damage caused by fire
and casualty and by eminent domain, and except as otherwise provided in Article
VI and subject to the escalation provisions of Section 2.6, (i) to make such
repairs to the roof, exterior walls, floor slabs and common areas and facilities
as may be necessary to keep them in serviceable condition and (ii) to maintain
the Building (exclusive of Tenant’s responsibilities under this Lease) in a
first class manner comparable to the maintenance of similar properties in the
Boston West Suburban Market.

 

  4.1.4 Door Signs

To provide and install, at Landlord’s expense, letters or numerals on exterior
doors in the Premises to identify Tenant’s official name and Building address;
all such letters and numerals shall be in the building standard graphics and no
others shall be used or permitted on the Premises.

 

4.2 Interruptions and Delays in Services and Repairs, Etc.

Landlord shall not be liable to Tenant for any compensation or reduction of rent
by reason of inconvenience or annoyance or for loss of business arising from the
necessity of Landlord or its agents entering the Premises for any of the
purposes in this Lease authorized, or for repairing the Premises or any portion
of the Building however the necessity may occur. In case Landlord is prevented
or delayed from making any repairs, alterations or improvements, or furnishing
any services or performing any other covenant or duty to be performed on
Landlord’s part, by reason of any cause reasonably beyond Landlord’s control,
including without limitation by reason of Force Majeure (as defined in
Section 6.1 hereof), Landlord shall not be liable to Tenant therefor, nor,
except as expressly otherwise provided in Article VI, shall Tenant be entitled
to any abatement or reduction of rent by reason thereof, or right to terminate
this Lease, nor shall the same give rise to a claim in Tenant’s favor that such
failure constitutes actual or constructive, total or partial, eviction from the
Premises.

Landlord reserves the right to stop any service or utility system, when
necessary by reason of accident or emergency, or until necessary repairs have
been completed; provided, however, that in each instance of stoppage, Landlord
shall exercise reasonable diligence to eliminate the cause thereof. Except in
case of emergency repairs, Landlord will give Tenant reasonable advance notice
of any contemplated stoppage and will use reasonable efforts to avoid
unnecessary inconvenience to Tenant by reason thereof.

Notwithstanding anything to the contrary in this Lease contained, if due to any
of the following (collectively “Abatement Events”): (i) any repairs,
alterations, replacements, or improvements made by Landlord, (ii) Landlord’s
failure to make any repairs, alterations, or improvements required to be made by
Landlord hereunder, or to provide any service required to be provided by
Landlord hereunder, or (iii) failure of electric supply, any portion of the
Premises becomes untenantable or it is impracticable for Tenant to conduct

 

Page 23



--------------------------------------------------------------------------------

its business in the Premises, in either case, so that for the Premises
Untenantability Cure Period (as hereinafter defined) the continued operation in
the ordinary course of Tenant’s business is materially adversely affected, then,
provided that Tenant ceases to use the affected portion of the Premises during
the entirety of the Premises Untenantability Cure Period by reason of such
untenantability, and that such untenantability and Landlord’s inability to cure
such condition is not caused by the fault or neglect of Tenant or Tenant’s
agents, employees or contractors, Annual Fixed Rent, Tenant’s share of increases
in Landlord’s Operating Expenses, and Tenant’s share of increases in Landlord’s
Tax Expenses shall thereafter be abated in proportion to such untenantability
and its impact on the continued operation in the ordinary course of Tenant’s
business until the day such condition is completely corrected (the amount of
such abatement being referred to herein as “Tenant’s Abatement Amount”). For the
purposes hereof, the “Premises Untenantability Cure Period” shall be defined as
seven (7) consecutive business days after Landlord’s receipt of written notice
from Tenant of the condition causing untenantability or impracticability in the
Premises; provided however, that the Premises Untenantability Cure Period shall
be ten (10) consecutive business days after Landlord’s receipt of written notice
from Tenant of such condition causing untenantability in the Premises if either
the condition was caused by causes beyond Landlord’s control or Landlord is
unable to cure such condition as the result of causes beyond Landlord’s control.
The provisions of this paragraph shall not apply in the event of untenantability
caused by casualty or taking, which are addressed separately in Article VI of
this Lease.

ARTICLE V

Tenant’s Covenants

Tenant covenants and agrees to the following during the Term and such further
time as Tenant occupies any part of the Premises:

 

5.1 Payments

To pay when due all fixed rent and Additional Rent and all charges for utility
services rendered to the Premises (except as otherwise provided in Exhibit C)
and, as further Additional Rent, all charges for additional services rendered
pursuant to Section 4.1.2. In the event Tenant pays any utilities for the
Premises directly to the utility company or provider, Tenant shall grant
Landlord access to Tenant’s account with such utility company or provider so
that Landlord can review the utility bills relating to the Premises.

 

5.2 Repair and Yield Up

Except as otherwise provided in Article VI and Section 4.1.3 to keep the
Premises in good order, repair and condition, reasonable wear and tear only
excepted, and all glass in windows (except glass in exterior walls unless the
damage thereto is attributable to Tenant’s negligence or misuse) and doors of
the Premises whole and in good condition with glass of the same type and quality
as that injured or broken, damage by fire or taking under the power of eminent
domain only excepted, and at the expiration or termination of

 

Page 24



--------------------------------------------------------------------------------

this Lease peaceably to yield up the Premises all construction, work,
improvements, and all alterations and additions thereto in good order, repair
and condition, reasonable wear and tear only excepted, first removing all goods
and effects of Tenant and, to the extent specified by Landlord by notice to
Tenant given at least ten (10) days before such expiration or termination, the
wiring installed by Tenant for Tenant’s computer, telephone and other
communication systems and equipment whether located in the Premises or in any
other portion of the Building, including all risers and all alterations and
additions made by Tenant and all partitions installed by Tenant, and repairing
any damage caused by such removal and restoring the Premises and leaving them
clean and neat. Tenant shall not permit or commit any waste, and Tenant shall be
responsible for the cost of repairs which may be made necessary by reason of
damage to common areas in the Building, to the Site or to the other buildings
caused by Tenant, Tenant’s agents, contractors, employees, sublessees,
licensees, concessionaires or invitees.

 

5.3 Use

From the commencement of the Term to use and occupy the Premises for the
Permitted Use only, and not to injure or deface the Premises, Building, the
Additional Building, the Site or any other part of the Property nor to permit in
the Premises or on the Site any auction sale, vending machine, or inflammable
fluids or chemicals, or nuisance, or the emission from the Premises of any
objectionable noise or odor, nor to permit in the Premises anything which would
in any way result in the leakage of fluid or the growth of mold, and not to use
or devote the Premises or any part thereof for any purpose other than the
Permitted Uses, nor any use thereof which is inconsistent with the maintenance
of the Building as an office building of the first class in the quality of its
maintenance, use and occupancy, or which is improper, offensive, contrary to law
or ordinance or liable to invalidate or increase the premiums for any insurance
on the Building or its contents or liable to render necessary any alteration or
addition to the Building. Further, (i) Tenant shall not, nor shall Tenant permit
its employees, invitees, agents, independent contractors, contractors, assignees
or subtenants to, keep, maintain, store or dispose of (into the sewage or waste
disposal system or otherwise) or engage in any activity which might produce or
generate any substance which is or may hereafter be classified as a hazardous
material, waste or substance (collectively “Hazardous Materials”), under
federal, state or local laws, rules and regulations, including, without
limitation, 42 U.S.C. Section 6901 et seq., 42 U.S.C. Section 9601 et seq., 42
U.S.C. Section 2601 et seq., 49 U.S.C. Section 1802 et seq. and Massachusetts
General Laws, Chapter 21E and the rules and regulations promulgated under any of
the foregoing, as such laws, rules and regulations may be amended from time to
time (collectively “Hazardous Materials Laws”); provided, however, Tenant shall
have the right to store and use reasonable quantities of office and cleaning
supplies used in the ordinary course of the use and occupancy of the Premises
for the Permitted Use that are kept, maintained, stored and disposed of in
accordance with all applicable Hazardous Materials Laws, (ii) Tenant shall
immediately notify Landlord of any incident in, on or about the Premises, the
Building or the Site that would require the filing of a notice under any
Hazardous Materials Laws, (iii) Tenant shall comply and shall cause its
employees, invitees, agents, independent contractors, contractors, assignees and
subtenants to comply with each of the foregoing and (iv) Landlord shall have the
right to make such inspections (including testing) as Landlord shall elect from
time to time, upon reasonable prior notice to Tenant, to determine that Tenant
is complying with the foregoing.

 

Page 25



--------------------------------------------------------------------------------

5.4 Obstructions; Items Visible From Exterior; Rules and Regulations

Not to obstruct in any manner any portion of the Building not hereby leased or
any portion thereof or of the other buildings or of the Site used by Tenant in
common with others; not without prior consent of Landlord to permit the painting
or placing of any signs, curtains, blinds, shades, awnings, aerials or
flagpoles, or the like, visible from outside the Premises; and to comply with
all reasonable rules and regulations or the requirements of any customer
handbook currently in existence or hereafter implemented by Landlord which are
of uniform application to all occupants of the Building recognizing that
differing circumstances may justify different treatment, of which Tenant has
been given notice, for the care and use of the Building and Site and their
facilities and approaches; Landlord shall not be liable to Tenant for the
failure of other occupants of the Buildings to conform to such rules and
regulations. If and to the extent there is any conflict between the provisions
of this Lease and any rules and regulations or customer handbook for the
Building, the provisions of this Lease shall control.

 

5.5 Safety Appliances

To keep the Premises equipped with all safety appliances required by any public
authority because of any use made by Tenant other than normal office use, and to
procure all licenses and permits so required because of such use and, if
requested by Landlord, to do any work so required because of such use, it being
understood that the foregoing provisions shall not be construed to broaden in
any way Tenant’s Permitted Use.

 

5.6 Assignment; Sublease

Except as otherwise expressly provided herein, Tenant covenants and agrees that
it shall not assign, mortgage, pledge, hypothecate or otherwise transfer this
Lease and/or Tenant’s interest in this Lease or sublet (which term, without
limitation, shall include granting of concessions, licenses or the like) the
whole or any part of the Premises. If and so long as Tenant is a corporation
with fewer than five hundred (500) shareholders or a limited liability company
or a partnership, an assignment, within the meaning of this Section 5.6, shall
be deemed to include one or more sales or transfers of stock or membership or
partnership interests, by operation of law or otherwise, or the issuance of new
stock or membership or partnership interests, by which an aggregate of more than
fifty percent (50%) of Tenant’s stock or membership or partnership interests
shall be vested in a party or parties who are not stockholders or members or
partners as of the date hereof (a “Majority Interest Transfer”). Notwithstanding
the foregoing, if Tenant is a corporation, the stock of which is traded through
a national or regional stock exchange, the sale or transfer of the capital stock
of Tenant on such stock exchange in the ordinary course of business shall not
constitute an assignment within the meaning of this Section 5.6. For the purpose
of this Section 5.6, ownership of stock or membership or partnership interests
shall be determined in accordance with the principles set forth in Section 544
of the Internal Revenue Code of 1986, as amended from time to time, or the
corresponding provisions of

 

Page 26



--------------------------------------------------------------------------------

any subsequent law. In addition, the following shall be deemed an assignment
within the meaning of this Section 5.6: (a) the merger or consolidation of
Tenant into or with any other entity, or the sale of all or substantially all of
its assets, and (b) the establishment by the Tenant or a permitted successor or
assignee of one or more series of series of (1) members, managers, limited
liability company interests or assets, which may have separate rights, powers or
duties with respect to specified property or obligations of the Tenant (or such
successor or assignee) or profits or losses associated with specified property
or obligations of the Tenant (or such successor or assignee), pursuant to
§18-215 of the Delaware Limited Liability Company Act, as amended, or similar
laws of other states or otherwise, or (2) limited partners, general partners,
partnership interests or assets, which may have separate rights, powers or
duties with respect to specified property or obligations of the Tenant (or such
successor or assignee) or profits or losses associated with specified property
or obligations of the Tenant (or such successor or assignee) pursuant to §17-218
of the Delaware Revised Uniform Limited Partnership Act, as amended, or similar
laws of other states or otherwise (a “Series Reorganization”); provided,
however, the foregoing clause (b) shall not be deemed an assignment so long as
Tenant is a corporation, the stock of which is traded through a national or
regional stock exchange. Any assignment, mortgage, pledge, hypothecation,
transfer or subletting not expressly permitted in or consented to by Landlord
under this Section 5.6 shall, at Landlord’s election, be void; shall be of no
force and effect; and shall confer no rights on or in favor of third parties. In
addition, Landlord shall be entitled to seek specific performance of or other
equitable relief with respect to the provisions hereof. The limitations of this
Section 5.6 shall be deemed to apply to any guarantor(s) of this Lease.

 

  5.6.1 Notwithstanding the provisions of Section 5.6 above, in the event Tenant
desires to assign this Lease or to sublet all or a part of the Premises, Tenant
shall give Landlord notice (the “Proposed Transfer Notice”) of any proposed
sublease or assignment, and said notice shall specify the provisions of the
proposed assignment or subletting, including (a) the name and address of the
proposed assignee or subtenant, (b) in the case of a proposed assignment or
subletting pursuant to Section 5.6.3 below, such information as to the proposed
assignee’s or proposed subtenant’s net worth and financial capability and
standing as may reasonably be required for Landlord to make the determination
referred to in said Section 5.6.3 (provided, however, that Landlord shall hold
such information confidential having the right to release same to its officers,
accountants, attorneys and mortgage lenders on a confidential basis), (c) all of
the terms and provisions upon which the proposed assignment or subletting is to
be made, (d) in the case of a proposed assignment or subletting pursuant to
Section 5.6.3 below, all other information necessary to make the determination
referred to in said Section 5.6.3 and (e) in the case of a proposed assignment
or subletting pursuant to Section 5.6.4 below, such information as may be
reasonably required by Landlord to determine that such proposed assignment or
subletting complies with the requirements of said Section 5.6.4.

 

  5.6.2

In the event that Tenant shall propose to assign its interest in the Lease or to
sublet the whole (but not part) of the Premises for all or substantially all of
the remainder of the Lease Term, Landlord shall have the right at its sole
option, to be exercised

 

Page 27



--------------------------------------------------------------------------------

  within thirty (30) days after receipt of Tenant’s Proposed Transfer Notice
(the “Acceptance Period”), to terminate this Lease as of a date specified in a
notice to Tenant, which date shall not be earlier than sixty (60) days nor later
than one hundred and twenty (120) days after Landlord’s notice to Tenant;
provided, however, that upon the termination date as set forth in Landlord’s
notice, all obligations relating to the period after such termination date (but
not those relating to the period before such termination date) shall cease and
promptly upon being billed therefor by Landlord, Tenant shall make final payment
of all Annual Fixed Rent and Additional Rent due from Tenant through the
termination date. In the event that Landlord shall not exercise its termination
rights as aforesaid, or shall fail to give any or timely notice pursuant to this
Section the provisions of Sections 5.6.3, 5.6.5 and 5.6.6 shall be applicable.
This Section 5.6.2 shall not be applicable to an assignment or sublease pursuant
to Section 5.6.4.

 

  5.6.3 Notwithstanding the provisions of Section 5.6 above, but subject to the
provisions of this Section 5.6.3 and the provisions of Sections 5.6.5 and 5.6.6
below, in the event of a sublease of less than all of the Premises or a sublease
for less than all or substantially all of the remainder of the Lease Term (where
Landlord shall not have the right to terminate this Lease as set forth in
Section 5.6.2), or in the event that Landlord shall not have exercised the
termination right as set forth in Section 5.6.2, or shall have failed to give
any or timely notice under Section 5.6.2, then for a period of ninety (90) days
(i) after the receipt of Landlord’s notice stating that Landlord does not elect
the termination right, or (ii) after the expiration of the Acceptance Period, in
the event Landlord shall not give any or timely notice under Section 5.6.2 as
the case may be, Tenant shall have the right to assign this Lease or sublet the
whole or part of the Premises in accordance with the Proposed Transfer Notice
provided that, in each instance, Tenant first obtains the express prior written
consent of Landlord, which consent shall not be unreasonably withheld or
delayed.

Without limiting the foregoing standard, Landlord shall not be deemed to be
unreasonably withholding its consent to such a proposed assignment or subleasing
if:

 

  (a) the proposed assignee or subtenant is an occupant of the Building or
elsewhere within the Office Park (and Landlord has available space in the Office
Park) or is in active negotiation with Landlord or an affiliate of Landlord for
premises in the Building or elsewhere within the Office Park or is not of a
character consistent with the operation of a first class office building (by way
of example Landlord shall not be deemed to be unreasonably withholding its
consent to an assignment or subleasing to any governmental or quasi-governmental
agency), or

 

  (b) the proposed assignee or subtenant is not of good character and
reputation, or

 

Page 28



--------------------------------------------------------------------------------

  (c) the proposed assignee or subtenant does not possess adequate financial
capability to perform the Tenant obligations as and when due or required, or

 

  (d) the assignee or subtenant proposes to use the Premises (or part thereof)
for a purpose other than the purpose for which the Premises may be used as
stated in Section 1.1 hereof, or

 

  (e) the character of the business to be conducted or the proposed use of the
Premises by the proposed subtenant or assignee shall (i) be likely to increase
Landlord’s Operating Expenses beyond that which Landlord now incurs for use by
Tenant; (ii) be likely to increase the burden on elevators or other Building
systems or equipment over the burden generated by normal and customary office
usage; or (iii) violate or be likely to violate any provisions or restrictions
contained herein relating to the use or occupancy of the Premises, or

 

  (f) there shall be existing an Event of Default (defined in Section 7.1) or
there have been three (3) or more Event of Default occurrences during the Term,
or

 

  (g) Tenant has publically advertised a proposed rent and other charges to be
payable by the proposed assignee or subtenant that are less than the market rent
and other charges for first class sublease office space for properties of a
similar character in the Boston West Suburban market, or

 

  (h) any part of the rent payable under the proposed assignment or sublease
shall be based in whole or in part on the income or profits derived from the
Premises or if any proposed assignment or sublease shall potentially have any
adverse effect on the real estate investment trust qualification requirements
applicable to Landlord and its affiliates, or

 

  (i) the holder of any mortgage or ground lease on property which includes the
Premises does not approve of the proposed assignment or sublease (in the event
that such holder has an approval right pursuant to the mortgage or ground
lease), or

 

  (j) due to the identity or business of a proposed assignee or subtenant, such
approval would cause Landlord to be in violation of any covenant or restriction
contained in another lease or other agreement affecting space in the Building or
elsewhere in the Property.

If Landlord shall consent to the proposed assignment or subletting, as the case
may be, then, in such event, Tenant may thereafter sublease or assign pursuant
to

 

Page 29



--------------------------------------------------------------------------------

Tenant’s notice, as given hereunder; provided, however, that if such assignment
or sublease shall not be executed and delivered to Landlord within ninety
(90) days after the date of Landlord’s consent, the consent shall be deemed null
and void and the provisions of Section 5.6.1 shall be applicable.

 

  5.6.4 Notwithstanding the provisions of Sections 5.6, 5.6.2, 5.6.3 and 5.6.5,
but subject to the provisions of Sections 5.6.1 and 5.6.6, Tenant shall have the
right:

(x) to assign this Lease or to sublet the Premises (in whole or in part) to any
other entity (the “Successor Entity”) (i) which controls or is controlled by
Tenant or Tenant’s parent corporation or which is under common control with
Tenant, provided that such transfer or transaction is for a legitimate business
purpose of Tenant other than a transfer of Tenant’s interest in this Lease, or
(ii) which purchases all or substantially all of the assets of Tenant, or
(iii) which purchases all or substantially all of the stock of (or other
ownership or membership interests in) Tenant or (iv) which merges or combines
with Tenant, or

(y) to effect a Series Reorganization, or

(z) to engage in a Majority Interest Transfer,

provided that in any of the foregoing events described in clauses (y) and (z)
above, the transaction is for a legitimate business purpose of Tenant other than
the limitation or segregation of the liabilities of Tenant, and provided further
that in any of the foregoing events described in in (x), (y) and (z) the entity
to which this Lease is so assigned or which so sublets all of the Premises or
the series established by the Series Reorganization has a credit worthiness
(e.g. net assets on a pro forma basis using generally accepted accounting
principles consistently applied and using the most recent financial statements)
which with respect to an assignment or a sublease of all of the Premises is the
same or better than the lesser of (i) that of the Tenant as of the date of this
Lease, or (ii) $25,000,000, or with respect to a partial sublease has the
financial capability that in Landlord’s reasonable opinion is sufficient to
perform the obligations of the Tenant with respect to the subleased premises
(the foregoing transferees referred to, individually or collectively, as a
“Permitted Transferee”). Except in cases of statutory merger or a Series
Reorganization, in which case the surviving entity in the merger or the series
to which this Lease has been designated shall be liable as the Tenant under this
Lease, Tenant shall continue to remain fully liable under this Lease, on a joint
and several basis with the Permitted Transferee. If any parent, affiliate or
subsidiary of Tenant to which this Lease is assigned or the Premises sublet (in
whole or in part) shall cease to be such a parent, affiliate or subsidiary, such
cessation shall be considered an assignment or subletting requiring Landlord’s
consent.

 

  5.6.5

In the case of any assignment or subleasing as to which Landlord may consent
(other than an assignment or subletting permitted under Section 5.6.4 above)
such consent shall be upon the express and further condition, covenant and
agreement,

 

Page 30



--------------------------------------------------------------------------------

and Tenant hereby covenants and agrees that, in addition to the Annual Fixed
Rent, Additional Rent and other charges to be paid pursuant to this Lease, fifty
percent (50%) of the “Assignment/Sublease Profits” (hereinafter defined), if
any, shall be paid to Landlord. The “Assignment/Sublease Profits” shall be the
excess, if any, of (a) the “Assignment/Sublease Net Revenues” as hereinafter
defined over (b) the Annual Fixed Rent and Additional Rent and other charges
provided in this Lease (provided, however, that for the purpose of calculating
the Assignment/Sublease Profits in the case of a sublease, appropriate
prorations in the applicable Annual Fixed Rent, Additional Rent and other
charges under this Lease shall be made based on the percentage of the Premises
subleased and on the terms of the sublease). The “Assignment/Sublease Net
Revenues” shall be the fixed rent, Additional Rent and all other charges and
sums payable either initially or over the term of the sublease or assignment
plus all other profits and increases to be derived by Tenant as a result of such
subletting or assignment, less the reasonable costs of Tenant incurred in such
subleasing or assignment (the definition of which shall be limited to brokerage
commissions and alteration expenses and allowances, and legal fees in each case
actually paid), as set forth in a statement certified by an appropriate officer
of Tenant and delivered to Landlord within thirty (30) days of the full
execution of the sublease or assignment document, amortized over the term of the
sublease or assignment.

All payments of the Assignment/Sublease Profits due Landlord shall be made
within ten (10) days of receipt of same by Tenant.

 

  5.6.6 (A)It shall be a condition of the validity of any assignment or
subletting consented to under Section 5.6.3 above, or any assignment or
subletting of right under Section 5.6.4 above, that both Tenant and the assignee
or sublessee enter into a separate written instrument directly with Landlord in
a form and containing terms and provisions reasonably required by Landlord,
including, without limitation, the agreement of the assignee or sublessee to be
bound directly to Landlord for all the obligations of the Tenant under this
Lease (including any amendments or extensions thereof), including, without
limitation, the obligation (a) to pay the rent and other amounts provided for
under this Lease (but in the case of a subletting, such subtenant shall agree to
be bound by such obligations only to the extent assumed or incorporated in its
sublease), (b) to comply with the provisions of Sections 5.6 through 5.6.6
hereof and (c) to indemnify the “Landlord Parties” (as defined in Section 8.13)
as provided in Section 8.1 hereof. Such assignment or subletting shall not
relieve the Tenant named herein of any of the obligations of the Tenant
hereunder and Tenant shall remain fully and primarily liable therefor and the
liability of Tenant and such assignee (or subtenant, as the case may be) shall
be joint and several. Further, and notwithstanding the foregoing, the provisions
hereof shall not constitute a recognition of the sublease or the subtenant
thereunder, as the case may be, and at Landlord’s option, upon the termination
or expiration of the Lease (whether such termination is based upon a cause
beyond Tenant’s control, a default of Tenant, the agreement of Tenant and
Landlord or any other reason), the sublease shall be terminated.

 

Page 31



--------------------------------------------------------------------------------

(B) As Additional Rent, Tenant shall pay to Landlord as a fee for Landlord’s
review of any proposed assignment or sublease requested by Tenant and the
preparation of any associated documentation in connection therewith, within
thirty (30) days after receipt of an invoice from Landlord, an amount equal to
the sum of (i) $1,000.00 and/or (ii) reasonable out of pocket legal fees or
other expenses incurred by Landlord in connection with such request.

(C) If this Lease be assigned, or if the Premises or any part thereof be sublet
or occupied by anyone other than Tenant, Landlord may upon prior notice to
Tenant, at any time and from time to time, collect rent and other charges from
the assignee, sublessee or occupant and apply the net amount collected to the
rent and other charges herein reserved, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of this covenant, or a waiver
of the provisions of Sections 5.6 through 5.6.6 hereof, or the acceptance of the
assignee, sublessee or occupant as a tenant or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained, the Tenant herein named to remain primarily liable under this Lease.

(D) The consent by Landlord to an assignment or subletting under Section 5.6.3
above, or the consummation of an assignment or subletting of right under
Section 5.6.4 above, shall in no way be construed to relieve Tenant from
obtaining the express consent in writing of Landlord to any further assignment
or subletting.

(E) On or after the occurrence of an “Event of Default” (defined in
Section 7.1), Landlord shall be entitled to one hundred percent (100%) of any
Assignment/Sublease Profits.

(F) Without limiting Tenant’s obligations under Section 5.12, Tenant shall be
responsible, at Tenant’s sole cost and expense, for performing all work
necessary to comply with Legal Requirements and Insurance Requirements in
connection with any assignment or subletting hereunder including, without
limitation, any work in connection with such assignment or subletting.

(G) In addition to the other requirements set forth in this Lease and
notwithstanding any other provision of this Lease, partial sublettings of the
Premises shall only be permitted under the following terms and conditions:
(i) the layout of both the subleased premises and the remainder of the Premises
must comply with applicable laws, ordinances, rules and/or regulations and be
approved by Landlord, including, without limitation, all requirements concerning
access and egress; (ii) in the event the subleased premises are separately
physically demised from the remainder of the Premises, Tenant shall pay all
costs of separately physically demising the subleased premises; and (iii) there
shall be no more than one (1) sublease in effect in the Premises at any given
time.

 

Page 32



--------------------------------------------------------------------------------

  5.7 Right of Entry

To permit Landlord and its agents to examine the Premises at reasonable times
and upon reasonable prior notice (except in an emergency) and, if Landlord shall
so elect, to make any alterations, additions or improvements contemplated by
this Lease or any repairs or replacements Landlord may deem necessary in
accordance with the terms and provisions of this Lease; to remove, at Tenant’s
expense, any alterations, addition, signs, curtains, blinds, shades, awnings,
aerials, flagpoles, or the like not consented to in writing; and to show the
Premises to prospective tenants during the eleven (11) months preceding
expiration of the Term and to prospective purchasers and mortgagees at all
reasonable times.

In the event Tenant sends a notice alleging the existence of a dangerous or
unsafe condition, any requirements for prior notice or limitations on Landlord’s
access to the Premises contained in this Lease shall be deemed waived by Tenant
so that Landlord may immediately exercise its rights under this Section 5.7 and
Section 9.16 in such manner as Landlord deems necessary in its sole discretion
to remedy such dangerous or unsafe condition.

 

  5.8 Floor Load; Prevention of Vibration and Noise

Not to place a load upon the Premises exceeding an average rate of 70 pounds of
live load per square foot of floor area (partitions shall be considered as part
of the live load); and not to move any safe, vault or other heavy equipment in,
about or out of the Premises except in such manner and at such time as Landlord
shall in each instance authorize; Tenant’s business machines and mechanical
equipment which cause vibration or noise that may be transmitted to the Building
structure or to any other space in the Building shall be so installed,
maintained and used by Tenant so as to eliminate such vibration or noise.

 

  5.9 Personal Property Taxes

To pay promptly when due all taxes which may be imposed upon “Tenant’s Property”
(as defined in Section 8.4 hereof) in the Premises to whomever assessed.

 

  5.10 Compliance with Laws

To comply with all applicable Legal Requirements now or hereafter in force
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises. In addition, Tenant shall, at its
sole cost and expense, promptly comply with any Legal Requirements that relate
to the Base Building (as hereinafter defined), but only to the extent such
obligations are triggered by Tenant’s particular manner of use of the Premises,
other than for general office use, or alterations, additions or improvements in
the Premises performed or requested by Tenant. “Base Building” shall include the
structural portions of the Building, the public restrooms and the Building
mechanical, electrical and plumbing systems and equipment located in the
internal core of the Building on the floor or floors on which the Premises are
located. Tenant shall promptly pay all fines, penalties and damages that may
arise out of or be imposed because of its failure to comply with the provisions
of this Section 5.10.

 

Page 33



--------------------------------------------------------------------------------

  5.11 Payment of Litigation Expenses

As Additional Rent, to pay all reasonable costs, counsel and other fees incurred
by Landlord in connection with the successful enforcement by Landlord of any
obligations of Tenant under this Lease or in connection with any bankruptcy case
involving Tenant or any guarantor.

 

  5.12 Alterations

Tenant shall not make alterations and additions to Tenant’s Premises except in
accordance with plans and specifications therefor first approved by Landlord,
which approval shall not be unreasonably withheld. However, Landlord’s
determination of matters relating to aesthetic issues relating to alterations,
additions or improvements which are visible outside the Premises (including,
without limitation, from common lobbies within the Building) shall be in
Landlord’s sole discretion. Without limiting such standard Landlord shall not be
deemed unreasonable for withholding approval of any alterations or additions
(including, without limitation, any alterations or additions to be performed by
Tenant under Article III) which (a) in Landlord’s opinion might adversely affect
any structural or exterior element of the Building, any area or element outside
of the Premises, or any facility or base building mechanical system serving any
area of the Building outside of the Premises, or (b) involve or affect the
exterior design, size, height, or other exterior dimensions of the Building or
(c) will require unusual expense to readapt the Premises to normal office use on
Lease termination or expiration or increase the cost of construction or of
insurance or taxes on the Building or of the services called for by Section 4.1
unless Tenant first gives assurance acceptable to Landlord for payment of such
increased cost and that such readaptation will be made prior to such termination
or expiration without expense to Landlord, (d) enlarge the Rentable Floor Area
of the Premises, or (e) are inconsistent, in Landlord’s judgment, with
alterations satisfying Landlord’s standards for new alterations in the Building.
Tenant covenants and agrees that any alterations, additions or improvements made
by it to or upon the Premises pursuant to this Section 5.12 shall be done in a
good and workmanlike manner and in compliance with all Legal Requirements (as
defined in Exhibit B-1) and all Insurance Requirements (as hereinafter defined).
Landlord’s review and approval of any such plans and specifications and consent
to perform work described therein shall not be deemed an agreement by Landlord
that such plans, specifications and work conform with applicable Legal
Requirements and requirements of insurers of the Building and the other
requirements of this Lease with respect to Tenant’s insurance obligations
(herein called “Insurance Requirements”) nor deemed a waiver of Tenant’s
obligations under this Lease with respect to applicable Legal Requirements and
Insurance Requirements nor impose any liability or obligation upon Landlord with
respect to the completeness, design sufficiency or compliance of such plans,
specifications and work with applicable Legal Requirements and Insurance
Requirements nor give right to any other parties. Further, Tenant acknowledges
that Tenant is acting for its own benefit and account, and that Tenant shall not
be acting as Landlord’s agent in performing any work in the Premises,
accordingly, no contractor, subcontractor or supplier

 

Page 34



--------------------------------------------------------------------------------

shall have a right to lien Landlord’s interest in the Property in connection
with any such work. Within thirty (30) days after receipt of an invoice from
Landlord, Tenant shall pay to Landlord as a fee for Landlord’s review of any
work or plans (excluding any review respecting initial improvements performed
pursuant to Article III hereof for which a fee has previously been paid but
including any review of plans or work relating to any assignment or subletting),
as Additional Rent, an amount equal to the sum of: (i) $150.00 per hour for time
spent by Landlord’s in-house personnel beyond the first four (4) hours for which
there shall be no charge, plus (ii) third party expenses incurred by Landlord to
review Tenant’s plans and Tenant’s work. All alterations and additions shall be
part of the Building unless and until Landlord shall specify the same for
removal pursuant to Section 5.2. All of Tenant’s alterations and additions and
installation of furnishings shall be coordinated with any work being performed
by Landlord and in such manner as to maintain harmonious labor relations and not
to damage the Buildings or Site or interfere with construction or operation of
the Buildings and other improvements to the Site and, except for installation of
furnishings, shall be performed by Landlord’s general contractor or by
contractors or workers first approved by Landlord. Except for work by Landlord’s
general contractor, Tenant, before its work is started, shall secure all
licenses and permits necessary therefor; deliver to Landlord a statement of the
names of all its contractors and subcontractors and the estimated cost of all
labor and material to be furnished by them and security satisfactory to Landlord
protecting Landlord against liens arising out of the furnishing of such labor
and material; and cause each contractor to carry insurance in accordance with
Section 8.14 herein, and to deliver to Landlord certificates of all such
insurance. Tenant shall also prepare and submit to Landlord a set of as-built
plans, in both print and electronic forms, showing such work performed by Tenant
to the Premises promptly after any such alterations, improvements or
installations are substantially complete and promptly after any wiring or
cabling for Tenant’s computer, telephone and other communications systems is
installed by Tenant or Tenant’s contractor. Without limiting any of Tenant’s
obligations hereunder, Tenant shall be responsible, as Additional Rent, for the
costs of any alterations, additions or improvements in or to the Building that
are required in order to comply with Legal Requirements as a result of any work
performed by Tenant. Landlord shall have the right to provide such rules and
regulations relative to the performance of any alterations, additions,
improvements and installations by Tenant hereunder and Tenant shall abide by all
such reasonable rules and regulations and shall cause all of its contractors to
so abide including, without limitation, payment for the costs of using Building
services. Tenant agrees to pay promptly when due the entire cost of any work
done on the Premises by Tenant, its agents, employees, or independent
contractors, and not to cause or permit any liens for labor or materials
performed or furnished in connection therewith to attach to the Premises or the
Buildings or the Site and immediately to discharge any such liens which may so
attach. Tenant shall pay, as Additional Rent, 100% of any real estate taxes on
the Property which shall, at any time after commencement of the Term, result
from any alteration, addition or improvement to the Premises made by Tenant.
Tenant acknowledges and agrees that Landlord shall be the owner of any
additions, alterations and improvements in the Premises or the Building to the
extent paid for by Landlord.

 

Page 35



--------------------------------------------------------------------------------

Notwithstanding the terms of Section 5.12, Tenant shall have the right, without
obtaining the prior consent of Landlord but upon notice to Landlord given ten
(10) days prior to the commencement of any work (which notice shall specify the
nature of the work in reasonable detail), to make alterations, additions or
improvements to the Premises where:

 

  (i) the same are within the interior of the Premises within the Building, and
do not affect the exterior of the Premises and the Building (including no signs
on windows);

 

  (ii) the same are cosmetic alterations and do not affect the roof, any
structural element of the Building, the mechanical, electrical, plumbing,
heating, ventilating, air-conditioning and fire protection systems of the
Building;

 

  (iii) the aggregate cost of said alterations, additions or improvements made
by Tenant during the Lease Term shall not exceed $25,000.00 in cost; and

 

  (iv) Tenant shall comply with the provisions of this Lease and if such work
increases the cost of insurance or taxes or of services, Tenant shall pay for
any such increase in cost;

provided, however, that Tenant shall, within fifteen (15) days after the making
of such changes, send to Landlord plans and specifications describing the same
in reasonable detail and provided further that Landlord, by notice to Tenant
given at least thirty (30) days prior to the expiration or earlier termination
of the Lease Term, may require Tenant to restore the Premises to its condition
prior to such alteration, addition or improvement at the expiration or earlier
termination of the Lease Term.

 

  5.13 Vendors

Any vendors engaged by Tenant to perform services in or to the Premises
including, without limitation, janitorial contractors and moving contractors
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations and not to damage the
Building or the Property or interfere with Building construction or operation
and shall be performed by vendors first approved by Landlord.

 

  5.14 OFAC

As an inducement to Landlord to enter into this Lease, Tenant hereby represents
and warrants that: (i) Tenant is not, nor is it owned or controlled directly or
indirectly by, any person, group, entity or nation named on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Assets Control of the United States Treasury (“OFAC”) (any such person,
group, entity or nation being hereinafter referred to as a “Prohibited Person”);
(ii) Tenant is not (nor is it owned, controlled, directly or indirectly, by any
person, group, entity or nation which is) acting directly or indirectly for or
on behalf of any Prohibited Person; and (iii) Tenant (and any person, group, or
entity which Tenant controls, directly or indirectly) has not conducted nor will
conduct business

 

Page 36



--------------------------------------------------------------------------------

nor has engaged nor will engage in any transaction or dealing with any
Prohibited Person that either may cause or causes Landlord to be in violation of
any OFAC rule or regulation, including without limitation any assignment of this
Lease or any subletting of all or any portion of the Premises. In connection
with the foregoing, it is expressly understood and agreed that (x) any breach by
Tenant of the foregoing representations and warranties shall be deemed an
immediate Event of Default by Tenant under Section 7.1 of this Lease (without
the benefit of notice or grace) and shall be covered by the indemnity provisions
of Section 8.1 below, and (y) the representations and warranties contained in
this subsection shall be continuing in nature and shall survive the expiration
or earlier termination of this Lease.

ARTICLE VI

Casualty and Taking

 

  6.1 Damage Resulting from Casualty

In case the Building or the Site are damaged by fire or casualty and such fire
or casualty damage cannot, in the ordinary course, reasonably be expected to be
repaired within one hundred twenty (120) days from the time that repair work
would commence, Landlord may, at its election, terminate this Lease by notice
given to Tenant within sixty (60) days after the date of such fire or other
casualty, specifying the effective date of termination. The effective date of
termination specified by Landlord shall not be less than thirty (30) days nor
more than forty-five (45) days after the date of notice of such termination.

In case during the last year of the Lease Term, the Premises are damaged by fire
or casualty and such fire or casualty damage cannot, in the ordinary course,
reasonably be expected to be repaired within one hundred fifty (150) days
(and/or as to special work or work which requires long lead time then if such
work cannot reasonably be expected to be repaired within such additional time as
is reasonable under the circumstances given the nature of the work) from the
time that repair work would commence, Tenant may, at its election, terminate
this Lease by notice given to Landlord within sixty (60) days after the date of
such fire or other casualty, specifying the effective date of termination. The
effective date of termination specified by Tenant shall be not less than thirty
(30) days nor more than forty-five (45) days after the date of notice of such
termination.

Unless terminated pursuant to the foregoing provisions, this Lease shall remain
in full force and effect following any such damage subject, however, to the
following provisions.

If the Building or the Site or any part thereof are damaged by fire or other
casualty and this Lease is not so terminated, or Landlord or Tenant have no
right to terminate this Lease, and in any such case the holder of any mortgage
which includes the Building as a part of the mortgaged premises or any ground
lessor of any ground lease which includes the Site as part of the demised
premises allows the net insurance proceeds to be applied to the restoration of
the Building (and/or the Site), Landlord promptly after such damage and the
determination of the net amount of insurance proceeds available shall use due
diligence to

 

Page 37



--------------------------------------------------------------------------------

restore the Premises and the Building in the event of damage thereto (excluding
“Tenant’s Property” (as defined in Section 8.4 hereof), except as expressly
provided in the immediately following paragraph of this Section 6.1) into proper
condition for use and occupation and a just proportion of the Annual Fixed Rent,
Tenant’s share of Operating Costs and Tenant’s share of real estate taxes
according to the nature and extent of the injury to the Premises shall be abated
until the Premises shall have been put by Landlord substantially into such
condition except for punch list items and long lead items (provided that the
Premises can be occupied by Tenant for the conduct of its business
notwithstanding the lack of completion of such long lead items). Notwithstanding
anything herein contained to the contrary, Landlord shall not be obligated to
expend for such repair and restoration any amount in excess of the net insurance
proceeds (plus any amount that Landlord elects to self-insure pursuant to
Section 8.12).

Notwithstanding the foregoing, if Landlord is proceeding with the restoration of
the Building and the Premises in accordance with the previous paragraph,
Landlord shall also restore any alterations, additions or improvements within
the Premises that are part of Tenant’s Property (x) which have previously been
approved by Landlord in accordance with the terms and provisions of this Lease
or which are existing in the Premises as of the date of this Lease, and (y) with
respect to which Tenant has carried “all risk” insurance covering the loss or
damage in accordance with Section 8.4 below and pays the proceeds of such
insurance (or an amount equivalent thereto) to Landlord within ten (10) business
days following Landlord’s written request); provided, however, that in no event
shall Landlord be required to fund any insufficiency in the insurance proceeds
(or equivalent amount) provided by Tenant with respect to such loss or damage
(or to fund any of the costs of restoration in the absence of any payment by
Tenant).

Unless such restoration is completed within two hundred seventy (270) days from
the date of the casualty or taking, such period to be subject, however, to
extension where the delay in completion of such work is due to Force Majeure, as
defined hereinbelow (but in no event beyond fifteen (15) months from the date of
the casualty or taking), Tenant, as its sole and exclusive remedy, shall have
the right to terminate this Lease at any time after the expiration of such two
hundred seventy (270) (as extended) period until the restoration is
substantially completed, such termination to take effect as of the thirtieth
(30th) day after the date of receipt by Landlord of Tenant’s notice, with the
same force and effect as if such date were the date originally established as
the expiration date hereof unless, within thirty (30) days after Landlord’s
receipt of Tenant’s notice, such restoration is substantially completed, in
which case Tenant’s notice of termination shall be of no force and effect and
this Lease and the Lease Term shall continue in full force and effect. When used
herein, “Force Majeure” shall mean any prevention, delay or stoppage due to
governmental regulation, strikes, lockouts, acts of God, acts of war, terrorists
acts, civil commotions, unusual scarcity of or inability to obtain labor or
materials, labor difficulties, fire or other casualty (including the time
necessary to repair any damage caused thereby) or other causes reasonably beyond
Landlord’s control (excluding Landlord’s financial difficulties) or attributable
to Tenant’s action or inaction.

 

Page 38



--------------------------------------------------------------------------------

  6.2 Uninsured Casualty

Notwithstanding anything to the contrary contained in this Lease, if the
Building or the Premises shall be substantially damaged by fire or casualty as
the result of a risk not covered by the forms of casualty insurance at the time
maintained by Landlord (or would have been maintained by Landlord had it not
elected to self-insure pursuant to Section 8.12) and such fire or casualty
damage cannot, in the ordinary course, reasonably be expected to be repaired
within ninety (90) days from the time that repair work would commence, Landlord
may, at its election, terminate the Term of this Lease by notice to the Tenant
given within sixty (60) days after such loss. If Landlord shall give such
notice, then this Lease shall terminate as of the date of such notice with the
same force and effect as if such date were the date originally established as
the expiration date hereof.

 

  6.3 Rights of Termination for Taking

If the entire Building, or such portion of the Premises or the Common Areas of
the Office Park required to access the Premises as to render the balance (if
reconstructed to the maximum extent practicable in the circumstances) unsuitable
for Tenant’s purposes, shall be taken by condemnation or right of eminent
domain, Landlord or Tenant shall have the right to terminate this Lease by
notice to the other of its desire to do so, provided that such notice is given
not later than thirty (30) days after Tenant has been deprived of possession. If
either party shall give such notice, then this Lease shall terminate as of the
date of such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof.

Further, if so much of the Building shall be so taken that continued operation
of the Building would be uneconomic as a result of the taking, Landlord shall
have the right to terminate this Lease by giving notice to Tenant of Landlord’s
desire to do so not later than thirty (30) days after Tenant has been deprived
of possession of the Premises (or such portion thereof as may be taken). If
Landlord shall give such notice, then this Lease shall terminate as of the date
of such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof.

Should any part of the Premises be so taken or condemned during the Lease Term
hereof, and should this Lease not be terminated in accordance with the foregoing
provisions, and the holder of any mortgage which includes the Premises as part
of the mortgaged premises or any ground lessor of any ground lease which
includes the Site as part of the demised premises allows the net condemnation
proceeds to be applied to the restoration of the Building, Landlord agrees that
after the determination of the net amount of condemnation proceeds available to
Landlord, Landlord shall use due diligence to put what may remain of the
Premises into proper condition for use and occupation as nearly like the
condition of the Premises prior to such taking as shall be practicable
(excluding Tenant’s Property). Notwithstanding the foregoing, Landlord shall not
be obligated to expend for such repair and restoration any amount in excess of
the net condemnation proceeds made available to it.

 

Page 39



--------------------------------------------------------------------------------

If the Premises shall be affected by any exercise of the power of eminent
domain, then the Annual Fixed Rent, Tenant’s share of operating costs and
Tenant’s share of real estate taxes shall be justly and equitably abated and
reduced according to the nature and extent of the loss of use thereof suffered
by Tenant; and in case of a taking which permanently reduces the Rentable Floor
Area of the Premises, a just proportion of the Annual Fixed Rent, Tenant’s share
of operating costs and Tenant’s share of real estate taxes shall be abated for
the remainder of the Lease Term.

 

  6.4 Award

Landlord shall have and hereby reserves to itself any and all rights to receive
awards made for damages to the Premises, the Buildings, the Property and the
Site and the leasehold hereby created, or any one or more of them, accruing by
reason of exercise of eminent domain or by reason of anything lawfully done in
pursuance of public or other authority. Tenant hereby grants, releases and
assigns to Landlord all Tenant’s rights to such awards, and covenants to execute
and deliver such further assignments and assurances thereof as Landlord may from
time to time request, and if Tenant shall fail to execute and deliver the same
within fifteen (15) days after notice from Landlord, Tenant hereby covenants and
agrees that Landlord shall be irrevocably designated and appointed as its
attorney-in-fact to execute and deliver in Tenant’s name and behalf all such
further assignments thereof which conform with the provisions hereof.

Nothing contained herein shall be construed to prevent Tenant from prosecuting
in any condemnation proceeding a claim for the value of any improvements or
alterations performed at Tenant’s expense and which Tenant is permitted to
remove upon the expiration or earlier termination of the Term and any of
Tenant’s usual trade fixtures installed in the Premises by Tenant at Tenant’s
expense and for relocation and moving expenses, provided that such action and
any resulting award shall not affect or diminish the amount of compensation
otherwise recoverable by Landlord from the taking authority.

ARTICLE VII

Default

 

7.1 Tenant’s Default

 

  (a) If at any time subsequent to the date of this Lease any one or more of the
following events (herein sometimes called an “Event of Default”) shall occur:

 

  (i) Tenant shall fail to pay any installment of the Annual Fixed Rent,
Additional Rent or other charges for which provision is made herein on or before
the date on which the same become due and payable, and the same continues for
three (3) days after notice from Landlord thereof; or

 

Page 40



--------------------------------------------------------------------------------

  (ii) Landlord having rightfully given the notice specified in subdivision
(i) above twice in any calendar year, Tenant shall thereafter in the same
calendar year fail to pay the Annual Fixed Rent, Additional Rent or any other
monetary amount due under this Lease on or before the date on which the same
become due and payable; or

 

  (iii) Tenant shall assign its interest in this Lease or sublet any portion of
the Premises in violation of the requirements of Sections 5.6 through 5.6.6 of
this Lease; or

 

  (iv) Tenant shall fail to perform or observe some term or condition of this
Lease which, because of its character, would immediately jeopardize Landlord’s
interest (such as, but without limitation, failure to maintain general liability
insurance, or the employment of labor and contractors within the Premises which
interfere with Landlord’s work, in violation of Exhibit B-1), and such failure
continues for five (5) days after notice from Landlord to Tenant thereof; or

 

  (v) Tenant shall neglect or fail to perform or observe any other covenant
herein contained on Tenant’s part to be performed or observed and Tenant shall
fail to remedy the same within thirty (30) days after notice to Tenant
specifying such neglect or failure, or if such neglect or failure is of such a
nature that Tenant cannot reasonably remedy the same within such thirty (30) day
period, Tenant shall fail to commence promptly to remedy the same and to
prosecute such remedy to completion with diligence and continuity; or

 

  (vi) Tenant’s leasehold interest in the Premises shall be taken on execution
or by other process of law directed against Tenant; or

 

  (vii) Tenant shall make an assignment for the benefit of creditors or shall
file a voluntary petition in bankruptcy or shall be adjudicated bankrupt or
insolvent, or shall file any petition or answer seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief for itself under any present or future federal, state or other statute,
law or regulation for the relief of debtors, or shall seek or consent to or
acquiesce in the appointment of any trustee, receiver or liquidator of Tenant or
of all or any substantial part of its properties, or shall admit in writing its
inability to pay its debts generally as they become due; or

 

  (viii)

A petition shall be filed against Tenant in bankruptcy or under any other law
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any

 

Page 41



--------------------------------------------------------------------------------

  present or future Federal, State or other statute, law or regulation and shall
remain undismissed or unstayed for an aggregate of sixty (60) days (whether or
not consecutive), or if any debtor in possession (whether or not Tenant)
trustee, receiver or liquidator of Tenant or of all or any substantial part of
its properties or of the Premises shall be appointed without the consent or
acquiescence of Tenant and such appointment shall remain unvacated or unstayed
for an aggregate of sixty (60) days (whether or not consecutive) then, and in
any of said cases (notwithstanding any license of a former breach of covenant or
waiver of the benefit hereof or consent in a former instance).

Landlord lawfully may, immediately or at any time thereafter, and without demand
or further notice terminate this Lease by notice to Tenant, specifying a date
not less than ten (10) days after the giving of such notice on which this Lease
shall terminate, and this Lease shall come to an end on the date specified
therein as fully and completely as if such date were the date herein originally
fixed for the expiration of the Lease Term (Tenant hereby waiving any rights of
redemption), and Tenant will then quit and surrender the Premises to Landlord,
but Tenant shall remain liable as hereinafter provided.

 

  (b) If this Lease shall have been terminated as provided in this Article, then
Landlord may, without notice, re-enter the Premises, either by force, summary
proceedings, ejectment or otherwise, and remove and dispossess Tenant and all
other persons and any and all property from the same, as if this Lease had not
been made, and Tenant hereby waives the service of notice of intention to
re-enter or to institute legal proceedings to that end.

 

  (c) In the event that this Lease is terminated under any of the provisions
contained in Section 7.1 (a) or shall be otherwise terminated by breach of any
obligation of Tenant, Tenant covenants and agrees forthwith to pay and be liable
for, on the days originally fixed herein for the payment thereof, amounts equal
to the several installments of rent and other charges reserved as they would,
under the terms of this Lease, become due if this Lease had not been terminated
or if Landlord had not entered or re-entered, as aforesaid, and whether the
Premises be relet or remain vacant, in whole or in part, or for a period less
than the remainder of the Term, and for the whole thereof, but in the event the
Premises be relet by Landlord, Tenant shall be entitled to a credit in the net
amount of rent and other charges received by Landlord in reletting, after
deduction of all expenses incurred in reletting the Premises (including, without
limitation, remodeling costs, brokerage fees and the like), and in collecting
the rent in connection therewith, in the following manner:

Amounts received by Landlord after reletting shall first be applied against such
Landlord’s expenses, until the same are recovered, and until such recovery,
Tenant shall pay, as of each day when a payment would fall due under this Lease,
the amount which Tenant is obligated to pay under the

 

Page 42



--------------------------------------------------------------------------------

terms of this Lease (Tenant’s liability prior to any such reletting and such
recovery not in any way to be diminished as a result of the fact that such
reletting might be for a rent higher than the rent provided for in this Lease);
when and if such expenses have been completely recovered, the amounts received
from reletting by Landlord as have not previously been applied shall be credited
against Tenant’s obligations as of each day when a payment would fall due under
this Lease, and only the net amount thereof shall be payable by Tenant. Further,
amounts received by Landlord from such reletting for any period shall be
credited only against obligations of Tenant allocable to such period, and shall
not be credited against obligations of Tenant hereunder accruing subsequent or
prior to such period; nor shall any credit of any kind be due for any period
after the date when the term of this Lease is scheduled to expire according to
its terms.

Landlord agrees to use reasonable efforts to relet the Premises after Tenant
vacates the same in the event this Lease is terminated based upon an Event of
Default by Tenant hereunder. The marketing of the Premises in a manner similar
to the manner in which Landlord markets other premises within Landlord’s control
within the Building shall be deemed to have satisfied Landlord’s obligation to
use “reasonable efforts” hereunder. In no event shall Landlord be required to
(i) solicit or entertain negotiations with any other prospective tenant for the
Premises until Landlord obtains full and complete possession of the Premises
(including, without limitation, the final and unappealable legal right to relet
the Premises free of any claim of Tenant), (ii) relet the Premises before
leasing other vacant space in the Building, or (iii) lease the Premises for a
rental less than the current fair market rent then prevailing for similar office
space in the Building.

 

  (d) (i) In the alternative, Landlord may elect, by notice given to Tenant at
any time after such termination and whether or not Landlord shall have collected
any damages under subsection (c) above, but as final damages and in lieu of all
other damages beyond the date of such notice, to require Tenant to pay such a
sum as at the time of the giving of such notice represents the amount of the
excess, if any, of (a) the discounted present value, at a discount rate of 6%,
of the Annual Fixed Rent, Additional Rent and other charges which would have
been payable by Tenant under this Lease from the date of such notice for what
would be the then unexpired Lease Term if the Lease terms had been fully
complied with by Tenant, over and above (b) the discounted present value, at a
discount rate of 6%, of the Annual Fixed Rent, Additional Rent and other charges
that would be received by Landlord if the Premises were re- leased at the time
of such notice for the remainder of the Lease Term at the fair market value
(including provisions regarding periodic increases in Annual Fixed Rent and
Additional Rent if such are applicable) prevailing at the time of such notice as
reasonably determined by Landlord, plus all expenses which Landlord may have
incurred with respect to the collection of such damages.

 

Page 43



--------------------------------------------------------------------------------

(ii) For the purposes of this Article, if Landlord elects to require Tenant to
pay damages in accordance with the immediately preceding paragraph, the total
rent shall be computed by assuming that Tenant’s share of excess taxes, Tenant’s
share of excess operating costs and Tenant’s share of excess electrical costs
would be, for the balance of the unexpired Term from the date of such notice,
the amount thereof (if any) for the immediately preceding annual period payable
by Tenant to Landlord.

 

  (e) In case of any Event of Default, re-entry, dispossession by summary
proceedings or otherwise, Landlord may (i) re-let the Premises or any part or
parts thereof, either in the name of Landlord or otherwise, for a term or terms
which may at Landlord’s option be equal to or less than or exceed the period
which would otherwise have constituted the balance of the Term of this Lease and
may grant concessions, abatements or free rent to the extent that Landlord
considers advisable or necessary to re-let the same and (ii) may make such
alterations, repairs and decorations in the Premises as Landlord in its sole
judgment considers advisable or necessary for the purpose of reletting the
Premises; and the making of such alterations, repairs and decorations shall not
operate or be construed to release Tenant from liability hereunder as aforesaid.
Landlord shall in no event be liable in any way whatsoever for failure to re-let
the Premises, or, in the event that the Premises are re-let, for failure to
collect the rent under re-letting. Tenant hereby expressly waives any and all
rights of redemption granted by or under any present or future laws in the event
of Tenant being evicted or dispossessed, or in the event of Landlord obtaining
possession of the Premises, by reason of the violation by Tenant of any of the
covenants and conditions of this Lease.

 

  (f) The specified remedies to which Landlord may resort hereunder are not
intended to be exclusive of any remedies or means of redress to which Landlord
may at any time be entitled lawfully, and Landlord may invoke any remedy
(including the remedy of specific performance) allowed at law or in equity as if
specific remedies were not herein provided for. Further, nothing contained in
this Lease shall limit or prejudice the right of Landlord to prove for and
obtain in proceedings for bankruptcy or insolvency by reason of the termination
of this Lease, an amount equal to the maximum allowed by any statute or rule of
law in effect at the time when, and governing the proceedings in which, the
damages are to be proved, whether or not the amount be greater, equal to, or
less than the amount of the loss or damages referred to above.

 

7.2 Landlord’s Default

Landlord shall in no event be in default in the performance of any of Landlord’s
obligations hereunder unless and until Landlord shall have failed to perform
such obligations within thirty (30) days after notice by Tenant to Landlord
properly specifying wherein Landlord has failed to perform any such obligation;
provided, however, that if such failure is of such a nature that Landlord cannot
reasonably remedy the same within such thirty (30) day period and Landlord has
commenced such cure within such thirty (30) day period, Landlord shall have such
additional time as is reasonably required to cure any such default provided

 

Page 44



--------------------------------------------------------------------------------

that Landlord diligently and continually prosecutes such cure to completion.
Landlord agrees to commence cure promptly after receipt of notice from Tenant
and prosecute the same with all due diligence. The Tenant shall not assert any
right to deduct the cost of repairs or any monetary claim against the Landlord
from rent thereafter due and payable, but shall look solely to the Landlord for
satisfaction of such claim.

 

7.3 Waiver.

In no event shall Tenant ever be liable for any indirect or consequential
damages or loss of profits or the like; provided, however, that the foregoing
shall not limit or alter any procedural right or remedy of Landlord under this
Lease nor shall the same apply to the obligations of Tenant with respect to any
holdover by Tenant after the expiration or earlier termination of this Lease.

ARTICLE VIII

Insurance and Indemnity

 

8.1 Tenant’s Indemnity

(a) Indemnity. To the fullest extent permitted by law, Tenant waives any right
to contribution against the Landlord Parties (as hereinafter defined) and agrees
to indemnify and save harmless the Landlord Parties from and against all claims
of whatever nature by a third party arising from or claimed to have arisen from
(i) any act, omission or negligence of the Tenant Parties (as hereinafter
defined); (ii) any accident, injury or damage whatsoever caused to any person,
or to the property of any person, occurring in or about the Premises from the
earlier of (A) the date on which any Tenant Party first enters the Premises for
any reason or (B) the Commencement Date, and thereafter throughout and until the
end of the Lease Term, and after the end of the Lease Term for so long after the
end of the Lease Term as any of Tenant’s Property (as defined in Section 8.4)
remains on the Premises, or Tenant or anyone acting by, through or under Tenant
may use, be in occupancy of any part of, or have access to the Premises or any
portion thereof; (iii) any accident, injury or damage whatsoever occurring
outside the Premises but within the Building, or on common areas or the Office
Park, where such accident, injury or damage results, or is claimed to have
resulted, from any act, omission or negligence on the part of any of the Tenant
Parties; or (iv) any breach of this Lease by Tenant. Tenant shall pay such
indemnified amounts as they are incurred by the Landlord Parties. This
indemnification shall not be construed to deny or reduce any other rights or
obligations of indemnity that any of the Landlord Parties may have under this
Lease. The indemnification rights of Landlord Parties provided in this Lease are
their exclusive indemnification rights with respect to this Lease. Landlord
Parties waive any additional rights to indemnification they may have against
Tenant Parties with respect to this Lease under common law. Notwithstanding
anything contained herein to the contrary, Tenant shall not be obligated to
indemnify a Landlord Party for any claims to the extent that such Landlord
Party’s damages in fact result from matters included in Landlord’s indemnity in
Section 8.1.1 of this Article.

 

Page 45



--------------------------------------------------------------------------------

(b) Breach. In the event that Tenant breaches any of its indemnity obligations
hereunder: (i) Tenant shall pay to the Landlord Parties all liabilities, loss,
cost, or expense (including reasonable attorneys’ fees) incurred as a result of
said breach; and (ii) the Landlord Parties may deduct and offset from any
amounts due to Tenant under this Lease any amounts owed by Tenant pursuant to
this Section 8.1(b).

(c) No limitation. The indemnification obligations under this Section 8.1 shall
not be limited in any way by any limitation on the amount or type of damages,
compensation or benefits payable by or for Tenant or any subtenant or other
occupant of the Premises under workers’ compensation acts, disability benefit
acts, or other employee benefit acts. Tenant waives any immunity from or
limitation on its indemnity or contribution liability to the Landlord Parties
based upon such acts.

(d) Subtenants and other occupants. Tenant shall require its subtenants and
other occupants of the Premises to provide similar indemnities to the Landlord
Parties in a form reasonably acceptable to Landlord.

(e) Survival. The terms of this Section 8.1 shall survive any termination or
expiration of this Lease.

(f) Costs. The foregoing indemnity and hold harmless agreement shall include
indemnity for all costs, expenses and liabilities (including, without
limitation, attorneys’ fees and disbursements) incurred by the Landlord Parties
in connection with any such claim or any action or proceeding brought thereon,
and the defense thereof. In addition, in the event that any action or proceeding
shall be brought against one or more Landlord Parties by reason of any such
claim, Tenant, upon request from the Landlord Party, shall resist and defend
such action or proceeding on behalf of the Landlord Party by counsel appointed
by Tenant’s insurer (if such claim is covered by insurance without reservation)
or otherwise by counsel reasonably satisfactory to the Landlord Party. The
Landlord Parties shall not be bound by any compromise or settlement of any such
claim, action or proceeding without the prior written consent of such Landlord
Parties.

(g) Landlord Parties and Tenant Parties. The term “Landlord Party” or “Landlord
Parties” shall mean Landlord, any affiliate of Landlord, Landlord’s managing
agents for the Building, each mortgagee (if any), each ground lessor (if any),
and each of their respective direct or indirect partners, officers,
shareholders, directors, members, trustees, beneficiaries, servants, employees,
principals, contractors, licensees, agents or representatives. For the purposes
of this Lease, the term “Tenant Party” or “Tenant Parties” shall mean Tenant,
any affiliate of Tenant, any permitted subtenant or any other permitted occupant
of the Premises, and each of their respective direct or indirect partners,
officers, shareholders, directors, members, trustees, beneficiaries, servants,
employees, principals, contractors, licensees, agents, invitees or
representatives.

 

Page 46



--------------------------------------------------------------------------------

  8.1.1 Landlord’s Indemnity. Subject to the limitations in Section 9.3 and in
Section 8.2 and Section 8.13 of this Article, and to the extent not resulting
from any act, omission, fault, negligence or misconduct of Tenant or its
contractors, licensees, invitees, agents, servants or employees, Landlord waives
its right to contribution and agrees to indemnify and save harmless Tenant from
and against any claim by a third party arising from any injury to any person
occurring in the Premises or in the Complex after the date that possession of
the Premises is first delivered to Tenant and until the expiration or earlier
termination of the Lease Term, to the extent such injury results from the
negligence or willful misconduct of Landlord or Landlord’s employees, or from
any breach or default by Landlord in the performance or observance of its
covenants or obligations under this Lease; provided, however, that in no event
shall the aforesaid indemnity render Landlord responsible or liable for any loss
or damage to fixtures, personal property or other property of Tenant, and
Landlord shall in no event be liable for any indirect or consequential damages.
Tenant shall provide notice of any such third party claim to Landlord as soon as
practicable. Landlord shall have the right, but not the duty, to defend the
claim. The provisions of this Section shall not be applicable to (i) the holder
of any mortgage now or hereafter on the Property or Building (whether or not
such holder shall be a mortgagee in possession of or shall have exercised any
rights under a conditional, collateral or other assignment of leases and/or
rents respecting the Property or Building), or (ii) any person acquiring title
as a result of, or subsequent to, a foreclosure of any such mortgage or a deed
in lieu of foreclosure, except to the extent of liability insurance maintained
by either of the foregoing. The indemnification rights of Tenant provided in
this Lease are its exclusive indemnification rights with respect to this Lease.
Tenant waives any additional rights to indemnification it may have against
Landlord Parties with respect to this Lease under common law.

 

8.2 Tenant’s Risk

Tenant agrees to use and occupy the Premises, and to use such other portions of
the Building and the Office Park as Tenant is given the right to use by this
Lease at Tenant’s own risk. The Landlord Parties shall not be liable to the
Tenant Parties for any damage, injury, loss, compensation, or claim (including,
but not limited to, claims for the interruption of or loss to a Tenant Party’s
business) based on, arising out of or resulting from any cause whatsoever,
including, but not limited to, repairs to any portion of the Premises or the
Building or the Office Park, any fire, robbery, theft, mysterious disappearance,
or any other crime or casualty, the actions of any other tenants of the Building
or of any other person or persons, or any leakage in any part or portion of the
Premises or the Building or the Office Park, or from water, rain or snow that
may leak into, or flow from any part of the Premises or the Building or the
Office Park, or from drains, pipes or plumbing fixtures in the Building or the
Office Park. Any goods, property or personal effects stored or placed in or
about the Premises shall be at the sole risk of the Tenant Party, and neither
the Landlord Parties nor their insurers shall in any manner be held responsible
therefor. The Landlord Parties shall not be responsible or liable to a Tenant
Party, or to those claiming by, through or under a Tenant Party, for any loss or
damage that may be occasioned by or through the acts or omissions of persons
occupying adjoining

 

Page 47



--------------------------------------------------------------------------------

premises or any part of the premises adjacent to or connecting with the Premises
or any part of the Building or otherwise. The provisions of this section shall
be applicable to the fullest extent permitted by law, and until the expiration
or earlier termination of the Lease Term, and during such further period as any
of Tenant’s Property remains on the Premises, or Tenant or anyone acting by,
through or under Tenant may use, be in occupancy of any part of, or have access
to the Premises or of the Building.

 

8.3 Tenant’s Commercial General Liability Insurance

Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout and until the end of the Lease
Term, and after the end of the Lease Term for so long as any of Tenant’s
Property remains on the Premises, or Tenant or anyone acting by, through or
under Tenant may use, be in occupancy of any part of, or have access to the
Premises or any portion thereof, a policy of commercial general liability
insurance, on an occurrence basis, issued on a form at least as broad as
Insurance Services Office (“ISO”) Commercial General Liability Coverage
“occurrence” form CG 00 01 10 01 or another Commercial General Liability
“occurrence” form providing equivalent coverage. Such insurance shall include
contractual liability coverage, specifically covering but not limited to the
indemnification obligations undertaken by Tenant in this Lease. The minimum
limits of liability of such insurance shall be Five Million and 00/100 Dollars
($5,000,000.00) per occurrence, which may be satisfied through a combination of
primary and excess/umbrella insurance. In addition, in the event Tenant hosts a
function in the Premises, in the Building or on the Property, Tenant agrees to
obtain, and cause any persons or parties providing services for such function to
obtain, the appropriate insurance coverages as determined by Landlord (including
liquor liability coverage, if applicable) and provide Landlord with evidence of
the same.

 

8.4 Tenant’s Property Insurance

Tenant shall maintain at all times during the Term of this Lease, and during
such earlier or later time as Tenant may be performing work in or to the
Premises or have property, fixtures, furniture, equipment, machinery, goods,
supplies, wares or merchandise on the Premises, and continuing thereafter so
long as any of Tenant’s Property, remains on the Premises, or Tenant or anyone
acting by, through or under Tenant may use, be in occupancy of or have access
to, any part of the Premises, business interruption insurance and insurance
against loss or damage covered by the so-called “all risk” or equivalent type
insurance coverage with respect to (i) Tenant’s property, fixtures, furniture,
equipment, machinery, goods, supplies, wares and merchandise, and other property
of Tenant located at the Premises, (ii) all additions, alterations and
improvements made by or on behalf of the Tenant in the Premises (except to the
extent paid for by Landlord in connection with this Lease) or existing in the
Premises as of the date of this Lease (“Leasehold Improvements”), and (iii) any
property of third parties, including but not limited to leased or rented
property, in the Premises in Tenant’s care, custody, use or control, provided
that such insurance in the case of (iii) may be maintained by such third
parties, (collectively, “Tenant’s Property”). At the request of Landlord, Tenant
shall provide to Landlord a detailed description of the Leasehold Improvements
made by or on behalf of Tenant and the cost

 

Page 48



--------------------------------------------------------------------------------

thereof. The business interruption insurance required by this section shall be
in minimum amounts typically carried by prudent tenants engaged in similar
operations, but in no event shall be in an amount less than the Annual Fixed
Rent then in effect during any year during the Term, plus any Additional Rent
due and payable for the immediately preceding year during the Term. The “all
risk” insurance required by this section shall be in an amount at least equal to
the full replacement cost of Tenant’s Property. In addition, during such time as
Tenant is performing work in or to the Premises, Tenant, at Tenant’s expense,
shall also maintain, or shall cause its contractor(s) to maintain, builder’s
risk insurance for the full insurable value of such work. Landlord and such
additional persons or entities as Landlord may reasonably request shall be named
as loss payees, as their interests may appear, on the policy or policies
required by this section for Leasehold Improvements. In the event of loss or
damage covered by the “all risk” insurance required by this Lease, the
responsibilities for repairing or restoring the loss or damage shall be
determined in accordance with Article VI. To the extent that Landlord is
obligated to pay for the repair or restoration of the loss or damage covered by
the policy, Landlord shall be paid the proceeds of the “all risk” insurance
covering the loss or damage. To the extent Tenant is obligated to pay for the
repair or restoration of the loss or damage, covered by the policy, Tenant shall
be paid the proceeds of the “all risk” insurance covering the loss or damage. If
both Landlord and Tenant are obligated to pay for the repair or restoration of
the loss or damage covered by the policy, the insurance proceeds shall be paid
to each of them in the pro rata proportion of their obligations to repair or
restore the loss or damage. If the loss or damage is not repaired or restored
(for example, if the Lease is terminated pursuant to Article VI), the insurance
proceeds shall be paid to Landlord and Tenant in the pro rata proportion of
their relative contributions to the cost of the leasehold improvements covered
by the policy.

 

8.5 Tenant’s Other Insurance

Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout the end of the Term, and after the
end of the Term for so long after the end of the Term any of Tenant’s Property
remains on the Premises or as Tenant or anyone acting by, through or under
Tenant may use, be in occupancy of, or have access to the Premises or any
portion thereof, (1) automobile liability insurance (covering any automobiles
owned or operated by Tenant at the Site); (2) worker’s compensation insurance as
required by law; and (3) employer’s liability insurance. Such automobile
liability insurance shall be in an amount not less than One Million Dollars
($1,000,000) for each accident. Such employer’s liability insurance shall be in
an amount not less than One Million Dollars ($1,000,000) for each accident, One
Million Dollars ($1,000,000) disease-policy limit, and One Million Dollars
($1,000,000) disease-each employee.

 

8.6 Requirements for Tenant’s Insurance

All insurance required to be maintained by Tenant pursuant to this Lease shall
be maintained with responsible companies that are admitted to do business, and
are in good standing in the Commonwealth of Massachusetts and that have a rating
of at least “A” and are within a financial size category of not less than
“Class X” in the most current Best’s Key Rating Guide or such similar rating as
may be reasonably selected by Landlord. All

 

Page 49



--------------------------------------------------------------------------------

such insurance shall be acceptable in form and content to Landlord. Tenant shall
immediately notify Landlord upon any cancellation or failure to renew with
respect to any such insurance. All commercial general liability, excess/umbrella
liability and automobile liability insurance policies shall be primary and
noncontributory. No such policy shall contain any self-insured retention greater
than One Hundred Thousand and 00/100 Dollars ($100,000.00) for property
insurance and Twenty-Five Thousand and 00/100 Dollars ($25,000.00) for
commercial general liability insurance. Any deductibles and such self-insured
retentions shall be deemed to be “insurance” for purposes of the waiver in
Section 8.13 below. Landlord reserves the right from time to time to require
Tenant to obtain higher minimum amounts of insurance based on such limits as are
customarily carried with respect to similar properties in the area in which the
Premises are located. The minimum amounts of insurance required by this Lease
shall not be reduced by the payment of claims or for any other reason. In the
event Tenant shall fail to obtain or maintain any insurance meeting the
requirements of this Article, or to deliver such policies or certificates as
required by this Article, Landlord may, at its option, on five (5) days’ notice
to Tenant, procure such policies for the account of Tenant, and the cost thereof
shall be paid to Landlord within five (5) days after delivery to Tenant of bills
therefor.

 

8.7 Additional Insureds

To the fullest extent permitted by law, the commercial general liability and
auto insurance carried by Tenant pursuant to this Lease, and any additional
liability insurance carried by Tenant pursuant to Section 8.5 of this Lease or
any other provision of this Lease, shall name Landlord, Landlord’s managing
agent, and such other persons as Landlord may reasonably request from time to
time as additional insureds with respect to liability arising out of or related
to this Lease or the operations of Tenant (collectively “Additional Insureds”).
Such insurance shall provide primary coverage without contribution from any
other insurance carried by or for the benefit of Landlord, Landlord’s managing
agent, or other Additional Insureds. Such insurance shall also waive any right
of subrogation against each Additional Insured. For the avoidance of doubt, each
primary policy and each excess/umbrella policy through which Tenant satisfies
its obligations under this Section 8.7 must provide coverage to the Additional
Insureds that is primary and non-contributory.

 

8.8 Certificates of Insurance

On or before the earlier of (i) the date on which any Tenant Party first enters
the Premises for any reason or (ii) the Commencement Date, Tenant shall furnish
Landlord with certificates evidencing the insurance coverage required by this
Lease, and renewal certificates shall be furnished to Landlord at least annually
thereafter, and at least thirty (30) days prior to the expiration date of each
policy for which a certificate was furnished (acceptable forms of such
certificates for liability and property insurance, respectively, as of the date
hereof, are attached as Exhibit H, however, other forms of certificates may
satisfy the requirements of this Section 8.8). Failure by the Tenant to provide
the certificates or letters required by this Section 8.8 shall not be deemed to
be a waiver of the requirements in this Section 8.8. Upon request by Landlord, a
true and complete copy of any insurance policy required by this Lease shall be
delivered to Landlord within ten (10) days following Landlord’s request.

 

Page 50



--------------------------------------------------------------------------------

8.9 Subtenants and Other Occupants

Tenant shall require its subtenants and other occupants of the Premises to
provide written documentation evidencing the obligation of such subtenant or
other occupant to indemnify the Landlord Parties to the same extent that Tenant
is required to indemnify the Landlord Parties pursuant to Section 8.1 above, and
to maintain insurance that meets the requirements of this Article, and otherwise
to comply with the requirements of this Article, provided that the terms of this
Section 8.9 shall not relieve Tenant of any of its obligations to comply with
the requirements of this Article. Tenant shall require all such subtenants and
occupants to supply certificates of insurance evidencing that the insurance
requirements of this Article have been met and shall forward such certificates
to Landlord on or before the earlier of (i) the date on which the subtenant
first enters the Premises or (ii) the commencement of the sublease. Tenant shall
be responsible for identifying and remedying any deficiencies in such
certificates or policy provisions.

 

8.10 No Violation of Building Policies

Tenant shall not commit or permit any violation of the policies of fire, boiler,
sprinkler, water damage or other insurance covering the Office Park and/or the
fixtures, equipment and property therein carried by Landlord, or do or permit
anything to be done, or keep or permit anything to be kept, in the Premises,
which in case of any of the foregoing (i) would result in termination of any
such policies, (ii) would adversely affect Landlord’s right of recovery under
any of such policies, or (iii) would result in reputable and independent
insurance companies refusing to insure the Office Park or the property of
Landlord in amounts reasonably satisfactory to Landlord.

 

8.11 Tenant to Pay Premium Increases

If, because of anything done, caused or permitted to be done, or omitted by
Tenant (or its subtenant or other occupants of the Premises), the rates for
liability, fire, boiler, sprinkler, water damage or other insurance on the
Office Park or on the Property and equipment of Landlord or any other tenant or
subtenant in the Building shall be higher than they otherwise would be, Tenant
shall reimburse Landlord and/or the other tenants and subtenants in the Building
for the additional insurance premiums thereafter paid by Landlord or by any of
the other tenants and subtenants in the Building which shall have been charged
because of the aforesaid reasons, such reimbursement to be made from time to
time on Landlord’s demand.

 

8.12 Landlord’s Insurance

(a) Required insurance. Landlord shall maintain insurance against loss or damage
with respect to the Building on an “all risk” or equivalent type insurance form,
with customary exceptions, subject to such deductibles and self-insured
retentions as Landlord may reasonably determine, in an amount equal to at least
the replacement value of the Building. Landlord shall also maintain such
insurance with respect to any improvements, alterations, and fixtures of Tenant
located at the Premises to the extent paid for by Landlord. The cost of such
insurance shall be treated as a part of Landlord’s Operating Expenses. Payment
for losses thereunder shall be made solely to Landlord.

 

Page 51



--------------------------------------------------------------------------------

(b) Optional insurance. Landlord may maintain such additional insurance with
respect to the Building and the Office Park, including, without limitation,
earthquake insurance, terrorism insurance, flood insurance, liability insurance
and/or rent insurance, as Landlord may in its sole discretion elect. Landlord
may also maintain such other insurance as may from time to time be required by
the holder of any mortgage on the Building or Property. The cost of all such
additional insurance shall also be part of the Landlord’s Operating Expenses.

(c) Blanket and self-insurance. Any or all of Landlord’s insurance may be
provided by blanket coverage maintained by Landlord or any affiliate of Landlord
under its insurance program for its portfolio of properties, or by Landlord or
any affiliate of Landlord under a program of self-insurance, and in such event
Landlord’s Operating Expenses shall include the portion of the reasonable cost
of blanket insurance or self-insurance that is allocated to the Building.

(d) No obligation. Landlord shall not be obligated to insure, and shall not
assume any liability of risk of loss for, Tenant’s Property, including any such
property or work of Tenant’s subtenants or occupants. Landlord will also have no
obligation to carry insurance against, nor be responsible for, any loss suffered
by Tenant, subtenants or other occupants due to interruption of Tenant’s or any
subtenant’s or occupant’s business.

 

8.13 Waiver of Subrogation

To the fullest extent permitted by law, and notwithstanding any term or
provision of this Lease to the contrary, the parties hereto waive and release
any and all rights of recovery against the other, and agree not to seek to
recover from the other or to make any claim against the other, and in the case
of Landlord, against all “Tenant Parties”, and in the case of Tenant, against
all “Landlord Parties”, for any loss or damage incurred by the waiving/releasing
party to the extent such loss or damage is insured under any insurance policy
required by this Lease or which would have been so insured had the party carried
the insurance it was required to carry hereunder. Tenant shall obtain from its
subtenants and other occupants of the Premises a similar waiver and release of
claims against any or all of Tenant or Landlord. In addition, the parties hereto
(and in the case of Tenant, its subtenants and other occupants of the Premises)
shall procure an appropriate clause in, or endorsement on, any insurance policy
required by this Lease pursuant to which the insurance company waives
subrogation. The insurance policies required by this Lease shall contain no
provision that would invalidate or restrict the parties’ waiver and release of
the rights of recovery in this section. The parties hereto covenant that no
insurer shall hold any right of subrogation against the parties hereto by virtue
of such insurance policy.

 

Page 52



--------------------------------------------------------------------------------

8.14 Tenant’s Work

During such times as Tenant is performing work or having work or services
performed in or to the Premises, Tenant shall require its contractors, and their
subcontractors of all tiers, to obtain and maintain commercial general
liability, automobile, workers compensation, employer’s liability, builder’s
risk, and equipment/property insurance in such amounts and on such terms as are
customarily required of such contractors and subcontractors on similar projects.
The amounts and terms of all such insurance are subject to Landlord’s written
approval, which approval shall not be unreasonably withheld. The commercial
general liability and auto insurance carried by Tenant’s contractors and their
subcontractors of all tiers pursuant to this Section 8.14 shall name the
Additional Insureds as additional insureds with respect to liability arising out
of or related to their work or services. Such insurance shall provide primary
coverage without contribution from any other insurance carried by or for the
benefit of Landlord, Landlord’s managing agent, or other Additional Insureds.
Such insurance shall also waive any right of subrogation against each Additional
Insured. Tenant shall obtain and submit to Landlord, prior to the earlier of
(i) the entry onto the Premises by such contractors or subcontractors or
(ii) commencement of the work or services, certificates of insurance evidencing
compliance with the requirements of this Section 8.14.

ARTICLE IX

Miscellaneous Provisions

 

9.1 Waiver

No waiver by Landlord of any condition of this Lease, nor any failure by Tenant
to deliver any security deposit, letter of credit, pre-paid rent, financial
information, guaranty or other item required upon the execution and delivery of
this Lease, shall be construed as excusing satisfaction of any such condition or
the delivery of any such item by Tenant, and Landlord reserves the right to
declare the failure of Tenant to satisfy any such condition or deliver any such
item an Event of Default under this Lease. Further, no waiver at any time of any
of the provisions hereof by Landlord or Tenant shall be construed as a waiver of
any of the other provisions hereof, and a waiver at any time of any of the
provisions hereof shall not be construed as a waiver at any subsequent time of
the same provisions. The consent or approval of Landlord or Tenant to or of any
action by the other requiring such consent or approval shall not be construed to
waive or render unnecessary Landlord’s or Tenant’s consent or approval to or of
subsequent similar act by the other.

No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than as a payment on
account. The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant.

 

Page 53



--------------------------------------------------------------------------------

9.2 Cumulative Remedies

Except as expressly provided in this Lease, the specific remedies to which
Landlord may resort under the terms of this Lease are cumulative and are not
intended to be exclusive of any other remedies or means of redress to which such
party may be lawfully entitled in case of any breach or threatened breach by
Tenant of any provisions of this Lease. In addition to the other remedies
provided in this Lease, Landlord shall be entitled to the restraint by
injunction of the violation or attempted or threatened violation of any of the
covenants, conditions or provisions of this Lease or to a decree compelling
specific performance of any such covenants, conditions or provisions.

 

9.3 Quiet Enjoyment

This Lease is subject and subordinate to all matters of record. Tenant, subject
to the terms and provisions of this Lease on payment of the rent and observing,
keeping and performing all of the terms and provisions of this Lease on Tenant’s
part to be observed, kept and performed, shall lawfully, peaceably and quietly
have, hold, occupy and enjoy the Premises during the Term (exclusive of any
period during which Tenant is holding over after the expiration or termination
of this Lease without the consent of Landlord), without hindrance or ejection by
any persons lawfully claiming under Landlord to have title to the Premises
superior to Tenant, subject, however, to the terms of this Lease; the foregoing
covenant of quiet enjoyment is in lieu of any other covenant, express or
implied; and it is understood and agreed that this covenant and any and all
other covenants of Landlord contained in this Lease shall be binding upon
Landlord and Landlord’s successors, including ground or master lessees, only
with respect to breaches occurring during Landlord’s or Landlord’s successors’
respective ownership of Landlord’s interest hereunder, as the case may be.

Further, Tenant specifically agrees to look solely to Landlord’s then equity
interest in the Building at the time owned, or in which Landlord holds an
interest as ground lessee, for recovery of any judgment from Landlord; it being
specifically agreed that neither Landlord (original or successor), nor any
beneficiary of any trust of which any person holding Landlord’s interest is
trustee, nor any member, manager, partner, director or stockholder, nor
Landlord’s managing agent, shall ever be personally liable for any such
judgment, or for the payment of any monetary obligation to Tenant. The provision
contained in the foregoing sentence is not intended to, and shall not, limit any
right that Tenant might otherwise have to obtain injunctive relief against
Landlord or Landlord’s successors in interest, or any action not involving the
personal liability of Landlord (original or successor), any successor trustee to
the persons named herein as Landlord, or any beneficiary of any trust of which
any person holding Landlord’s interest is trustee, or of any manager, member,
partner, director or stockholder of Landlord or of Landlord’s managing agent to
respond in monetary damages from Landlord’s assets other than Landlord’s equity
interest aforesaid in the Building, but in no event shall Tenant have the right
to terminate or cancel this Lease or to withhold rent or to set-off any claim or
damages against rent as a result of any default by Landlord or breach by
Landlord of its covenants or any warranties or promises hereunder, except in the
case of a wrongful eviction of Tenant from the demised premises (constructive or
actual) by Landlord continuing after notice to Landlord thereof and a reasonable
opportunity for Landlord to cure the same. In

 

Page 54



--------------------------------------------------------------------------------

no event shall Landlord ever be liable to Tenant for any indirect or
consequential damages or loss of profits or the like. In the event that Landlord
shall be determined to have acted unreasonably in withholding any consent or
approval under this Lease, the sole recourse and remedy of Tenant in respect
thereof shall be to specifically enforce Landlord’s obligation to grant such
consent or approval, and in no event shall the Landlord be responsible for any
damages of whatever nature in respect of its failure to give such consent or
approval nor shall the same otherwise affect the obligations of Tenant under
this Lease or act as any termination of this Lease.

 

9.4 Notice to Mortgagee and Ground Lessor

After receiving notice from any person, firm or other entity that it holds a
mortgage which includes the Premises as part of the mortgaged premises, or that
it is the ground lessor under a lease with Landlord, as ground lessee, which
includes the Premises as a part of the demised premises, no notice from Tenant
to Landlord shall be effective unless and until a copy of the same is given to
such holder or ground lessor, and the curing of any of Landlord’s defaults by
such holder or ground lessor within a reasonable time thereafter (including a
reasonable time to obtain possession of the premises if the mortgagee or ground
lessor elects to do so) shall be treated as performance by Landlord. For the
purposes of this Section 9.4 or Section 9.14, the term “mortgage” includes a
mortgage on a leasehold interest of Landlord (but not one on Tenant’s leasehold
interest). If any mortgage is listed on Exhibit J then the same shall constitute
notice from the holder of such mortgage for the purposes of this Section 9.4.
Further no Annual Fixed Rent or Additional Rent may be paid by Tenant more than
thirty (30) days in advance except with the prior written consent of all
holder(s) of such mortgages and ground leases, and any such payment without such
consent shall not be binding on such holder(s).

 

9.5 Assignment of Rents

With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises, Tenant agrees:

 

  (a) That the execution thereof by Landlord, and the acceptance thereof by the
holder of such mortgage or the ground lessor, shall never be treated as an
assumption by such holder or ground lessor of any of the obligations of Landlord
hereunder, unless such holder, or ground lessor, shall, by notice sent to
Tenant, specifically otherwise elect; and

 

  (b) That, except as aforesaid, such holder or ground lessor shall be treated
as having assumed Landlord’s obligations hereunder only upon foreclosure of such
holder’s mortgage and the taking of possession of the Premises, or, in the case
of a ground lessor, the assumption of Landlord’s position hereunder by such
ground lessor.

 

Page 55



--------------------------------------------------------------------------------

In no event shall the acquisition of title to the Building and the land on which
the same is located by a purchaser which, simultaneously therewith, leases the
entire Building or such land back to the seller thereof be treated as an
assumption by such purchaser-lessor, by operation of law or otherwise, of
Landlord’s obligations hereunder, but Tenant shall look solely to such
seller-lessee, and its successors from time to time in title, for performance of
Landlord’s obligations hereunder subject to the provisions of Section 9.3
hereof. In any such event, this Lease shall be subject and subordinate to the
lease to such purchaser provided that such purchaser agrees to recognize the
right of Tenant to use and occupy the Premises upon the payment of rent and
other charges payable by Tenant under this Lease and the performance by Tenant
of Tenant’s obligations hereunder and provided that Tenant agrees to attorn to
such purchaser. For all purposes, such seller-lessee, and its successors in
title, shall be the landlord hereunder unless and until Landlord’s position
shall have been assumed by such purchaser-lessor.

 

9.6 Surrender

No act or thing done by Landlord during the Lease Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord. No employee of
Landlord or of Landlord’s agents shall have any power to accept the keys of the
Premises prior to the termination of this Lease. The delivery of keys to any
employee of Landlord or of Landlord’s agents shall not operate as a termination
of the Lease or a surrender of the Premises.

 

9.7 Brokerage

(A) Tenant warrants and represents that Tenant has not dealt with any broker in
connection with the consummation of this Lease other than the broker, person or
firm, if any, designated in Section 1.1 hereof; and in the event any claim is
made against the Landlord relative to dealings by Tenant with brokers other than
the Brokers, if any, designated in Section 1.1 hereof, Tenant shall defend the
claim against Landlord with counsel of Tenant’s selection first approved by
Landlord (which approval will not be unreasonably withheld) and save harmless
and indemnify Landlord on account of loss, cost or damage which may arise by
reason of such claim.

(B) Landlord warrants and represents that Landlord has not dealt with any broker
in connection with the consummation of this Lease other than the broker, person
or firm, if any, designated in Section 1.1 hereof; and in the event any claim is
made against the Tenant relative to dealings by Landlord with brokers other than
the Brokers, if any, designated in Section 1.1 hereof, Landlord shall defend the
claim against Tenant with counsel of Landlord’s selection first approved by
Tenant (which approval will not be unreasonably withheld) and save harmless and
indemnify Tenant on account of loss, cost or damage which may arise by reason of
such claim. Landlord agrees that it shall be solely responsible for the payment
of brokerage commissions to the Broker for the Original Term of this Lease, if
any, designated in Section 1.1 hereof.

 

Page 56



--------------------------------------------------------------------------------

9.8 Invalidity of Particular Provisions

If any term or provision of this Lease, including but not limited to any waiver
of contribution or claims, indemnity, obligation, or limitation of liability or
of damages, or the application thereof to any person or circumstance shall, to
any extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.

 

9.9 Provisions Binding, Etc.

The obligations of this Lease shall run with the land, and except as herein
otherwise provided, the terms hereof shall be binding upon and shall inure to
the benefit of the successors and assigns, respectively, of Landlord and Tenant
and, if Tenant shall be an individual, upon and to his heirs, executors,
administrators, successors and assigns. Each term and each provision of this
Lease to be performed by Tenant shall be construed to be both a covenant and a
condition. The reference contained to successors and assigns of Tenant is not
intended to constitute a consent to subletting or assignment by Tenant.

 

9.10 Recording; Confidentiality

Tenant agrees not to record the within Lease, but each party hereto agrees, on
the request of the other, to execute a so-called Notice of Lease or short form
lease in form recordable and complying with applicable law and reasonably
satisfactory to both Landlord’s and Tenant’s attorneys. In no event shall such
document set forth rent or other charges payable by Tenant under this Lease; and
any such document shall expressly state that it is executed pursuant to the
provisions contained in this Lease, and is not intended to vary the terms and
conditions of this Lease.

Tenant agrees that this Lease and the terms contained herein will be treated as
strictly confidential and except as required by law (or except with the written
consent of Landlord) Tenant shall not disclose the same to any third party
except for Tenant’s partners, lenders, accountants and attorneys who have been
advised of the confidentiality provisions contained herein and agree to be bound
by the same. In the event Tenant is required by law to provide this Lease or
disclose any of its terms, Tenant shall give Landlord prompt notice of such
requirement prior to making disclosure so that Landlord may seek an appropriate
protective order. If failing the entry of a protective order Tenant is compelled
to make disclosure, Tenant shall only disclose portions of the Lease which
Tenant is required to disclose and will exercise reasonable efforts to obtain
assurance that confidential treatment will be accorded to the information so
disclosed. In connection with the foregoing, it is acknowledged and agreed that
Tenant will be required by applicable governmental regulations to disclose this
Lease in its public filings with the United States Securities and Exchange
Commission.

 

Page 57



--------------------------------------------------------------------------------

9.11 Notices

Whenever, by the terms of this Lease, notice shall or may be given either to
Landlord or to Tenant, such notice shall be in writing and shall be sent by
overnight commercial courier or by registered or certified mail postage or
delivery charges prepaid, as the case may be:

If intended for Landlord, addressed to Landlord at the address set forth in
Article I of this Lease (or to such other address or addresses as may from time
to time hereafter be designated by Landlord by like notice) with a copy to
Landlord, Attention: Regional General Counsel.

If intended for Tenant, addressed to Tenant at the address set forth in Article
I of this Lease except that from and after the Commencement Date the address of
Tenant shall be the Premises (or to such other address or addresses as may from
time to time hereafter be designated by Tenant by like notice), with a copy to
Foley Hoag LLP, 155 Seaport Boulevard, Boston, MA 02210, Attn: Robert L.
Birnbaum, Esq.

Except as otherwise provided herein, all such notices shall be effective when
received; provided, that (i) if receipt is refused, notice shall be effective
upon the first occasion that such receipt is refused, (ii) if the notice is
unable to be delivered due to a change of address of which no notice was given,
notice shall be effective upon the date such delivery was attempted, (iii) if
the notice address is a post office box number, notice shall be effective the
day after such notice is sent as provided hereinabove or (iv) if the notice is
to a foreign address, notice shall be effective two (2) days after such notice
is sent as provided hereinabove.

Where provision is made for the attention of an individual or department, the
notice shall be effective only if the wrapper in which such notice is sent is
addressed to the attention of such individual or department.

Any notice given by an attorney on behalf of Landlord or by Landlord’s managing
agent shall be considered as given by Landlord and shall be fully effective. Any
notice given by an attorney on behalf of Tenant shall be considered as given by
Tenant and shall be fully effective.

Time is of the essence with respect to any and all notices and periods for
giving notice or taking any action thereto under this Lease.

 

9.12 When Lease Becomes Binding and Authority

Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall become effective and binding only upon the execution and delivery
hereof by both Landlord and Tenant. All negotiations, considerations,
representations and understandings between Landlord and

 

Page 58



--------------------------------------------------------------------------------

Tenant are incorporated herein and may be modified or altered only by written
agreement between Landlord and Tenant, and no act or omission of any employee or
agent of Landlord shall alter, change or modify any of the provisions hereof.
Landlord and Tenant hereby represent and warrant to the other that all necessary
action has been taken to enter this Lease and that the person signing this Lease
on behalf of Landlord and Tenant has been duly authorized to do so.

 

9.13 Section Headings

The titles of the Articles throughout this Lease are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Lease.

 

9.14 Rights of Mortgagee

This Lease shall be subject and subordinate to any mortgage now or hereafter on
the Site or the Building, or both, and to each advance made or hereafter to be
made under any mortgage, and to all renewals, modifications, consolidations,
replacements and extensions thereof and all substitutions therefor provided that
in the case of a future mortgage the holder of such mortgage agrees to recognize
the rights of Tenant under this Lease (including the right to use and occupy the
Premises) upon the payment of rent and other charges payable by Tenant under
this Lease and the performance by Tenant of Tenant’s obligations hereunder. In
confirmation of such subordination and recognition, Tenant shall execute and
deliver promptly such instruments of subordination and recognition as such
mortgagee may reasonably request subject to receipt of such instruments of
recognition from such mortgagee as Tenant may reasonably request (Tenant hereby
agreeing to pay any legal or other fees charged by the mortgagee in connection
with providing the same). Tenant hereby appoints such mortgagee (from time to
time) as Tenant’s attorney-in-fact to execute such subordination upon default of
Tenant in complying with such mortgagee’s (from time to time) request. In the
event that any mortgagee or its respective successor in title shall succeed to
the interest of Landlord, then, this Lease shall nevertheless continue in full
force and effect and Tenant shall and does hereby agree to attorn to such
mortgagee or successor and to recognize such mortgagee or successor as its
landlord. If any holder of a mortgage which includes the Premises, executed and
recorded prior to the date of this Lease, shall so elect, this Lease and the
rights of Tenant hereunder, shall be superior in right to the rights of such
holder, with the same force and effect as if this Lease had been executed,
delivered and recorded, or a statutory notice hereof recorded, prior to the
execution, delivery and recording of any such mortgage. The election of any such
holder shall become effective upon either notice from such holder to Tenant in
the same fashion as notices from Landlord to Tenant are to be given hereunder or
by the recording in the appropriate registry or recorder’s office of an
instrument in which such holder subordinates its rights under such mortgage to
this Lease.

If in connection with obtaining financing for the Building or Office Park, a
bank, insurance company, pension trust or other institutional lender shall
request reasonable modifications in this Lease as a condition to such financing,
Tenant will not unreasonably withhold, delay or condition its consent thereto,
provided that such modifications do not increase the monetary obligations of
Tenant hereunder or materially adversely affect the leasehold interest hereby
created.

 

Page 59



--------------------------------------------------------------------------------

9.15 Status Reports and Financial Statements

Recognizing that Landlord may find it necessary to establish to third parties,
such as accountants, banks, potential or existing mortgagees, potential
purchasers or the like, the then current status of performance hereunder,
Tenant, within ten (10) business days after the request of Landlord made from
time to time, will promptly furnish to Landlord, or any existing or potential
holder of any mortgage encumbering the Premises, the Building, the Site and/or
the Property or any potential purchaser of the Premises, the Building, the Site
and/or the Property, (each an “Interested Party”), a statement of the status of
any matter pertaining to this Lease, including, without limitation,
acknowledgments that (or the extent to which) each party is in compliance with
its obligations under the terms of this Lease. In addition, Tenant shall deliver
to Landlord, or any Interested Party designated by Landlord, financial
statements of Tenant and any guarantor of Tenant’s obligations under this Lease,
as reasonably requested by Landlord, including, but not limited to financial
statements for the past three (3) years. Any such status statement or financial
statement delivered by Tenant pursuant to this Section 9.15 (or any financial
statement otherwise delivered by Tenant in connection with this Lease or any
future amendment hereto) may be relied upon by any Interested Party. For so long
as Tenant is a publicly-traded entity, Tenant’s obligation to deliver financial
statements shall be limited to such statements as are publicly available or
required by law to be made public. Landlord shall keep any non-public
information provided by Tenant pursuant to this Section 9.15 confidential, and
shall not disclose the same other than (i) to Landlord’s officers, employees and
consultants (or to any of the Interested Parties) or (ii) to the extent required
by applicable law or by any administrative, governmental or judicial proceeding.

 

9.16 Self-Help

If Tenant shall at any time default (beyond applicable notice and cure periods)
in the performance of any obligation under this Lease (although notice and cure
shall not be required either in an emergency or where Tenant has alleged in
written notice to Landlord that an unsafe or dangerous condition exists),
Landlord shall have the right, but shall not be obligated, to enter upon the
Premises and to perform such obligation notwithstanding the fact that no
specific provision for such substituted performance by Landlord is made in this
Lease with respect to such default. In performing such obligation, Landlord may
make any payment of money or perform any other act. All sums so paid by Landlord
(together with interest at the rate of two and one-half percentage points over
the then prevailing prime rate in Boston as set by Bank of America, N.A., or its
successor) (but in no event greater than the maximum rate permitted by
applicable law) and all costs and expenses in connection with the performance of
any such act by Landlord, shall be deemed to be Additional Rent under this Lease
and shall be payable to Landlord immediately on demand. Landlord may exercise
the foregoing rights without waiving any other of its rights or releasing Tenant
from any of its obligations under this Lease.

 

Page 60



--------------------------------------------------------------------------------

9.17 Holding Over

Any holding over by Tenant after the expiration of the term of this Lease shall
be treated as a tenancy at sufferance and shall be on the terms and conditions
as set forth in this Lease, as far as applicable except that Tenant shall pay as
a use and occupancy charge an amount equal to the greater of (x) 150% of the
Annual Fixed Rent and Additional Rent calculated (on a daily basis) at the
highest rate payable under the terms of this Lease or (y) the fair market rental
value of the Premises, in each case for the period measured from the day on
which Tenant’s hold-over commences and terminating on the day on which Tenant
vacates the Premises. In addition, Tenant shall save Landlord, its agents and
employees harmless and will exonerate, defend and indemnify Landlord, its agents
and employees from and against any and all damages which Landlord may suffer on
account of Tenant’s hold-over in the Premises after the expiration or prior
termination of the term of this Lease. Nothing in the foregoing nor any other
term or provision of this Lease shall be deemed to permit Tenant to retain
possession of the Premises or hold over in the Premises after the expiration or
earlier termination of the Lease Term. All property which remains in the
Building or the Premises after the expiration or termination of this Lease
(unless Tenant is then holding over) shall be conclusively deemed to be
abandoned and may either be retained by Landlord as its property or sold or
otherwise disposed of in such manner as Landlord may see fit. If any part
thereof shall be sold, then Landlord may receive the proceeds of such sale and
apply the same, at its option against the expenses of the sale, the cost of
moving and storage, any arrears of rent or other charges payable hereunder by
Tenant to Landlord and any damages to which Landlord may be entitled under this
Lease and at law and in equity.

 

9.18 Extension Option

(A) On the conditions (which conditions Landlord may waive by written notice to
Tenant) that both at the time of exercise of the option to extend and as of the
commencement of the Extended Term in question (i) there exists no Event of
Default (defined in Section 7.1) and there have been no more than two (2) Event
of Default occurrences during the Term, (ii) this Lease is still in full force
and effect, and (iii) Tenant has neither assigned this Lease nor sublet more
than twenty-five percent (25%) of the Rentable Floor Area of the Premises
(except for an assignment or subletting permitted without Landlord’s consent
under Section 5.6.4 hereof), Tenant shall have the right to extend the Term
hereof upon all the same terms, conditions, covenants and agreements herein
contained (except for the Annual Fixed Rent which shall be adjusted during the
option periods as hereinbelow set forth) for one (1) period of five (5) years as
hereinafter set forth. The option period is sometimes herein referred to as the
“Extended Term.” Notwithstanding any implication to the contrary Landlord has no
obligation to make any additional payment to Tenant in respect of any
construction allowance or the like or to perform any work to the Premises as a
result of the exercise by Tenant of any such option.

(B) If Tenant desires to exercise said option to extend the Term, then Tenant
shall give notice (“Exercise Notice”) to Landlord, not earlier than twelve
(12) months nor later than nine (9) months prior to the expiration of the Term
of this Lease exercising such option to extend. Promptly after Landlord’s
receipt of the Exercise Notice, Landlord shall provide

 

Page 61



--------------------------------------------------------------------------------

Landlord’s quotation to Tenant of a proposed annual rent for the Extended Term
(“Landlord’s Rent Quotation”). If at the expiration of fifteen (15) days after
the date when Landlord provides such quotation to Tenant as aforesaid (the
“Negotiation Period”), Landlord and Tenant have not reached agreement on a
determination of an Annual Fixed Rent for the Extended Term and executed a
written instrument extending the Term of this Lease pursuant to such agreement,
then Tenant shall have the right, for fifteen (15) days following the expiration
of the Negotiation Period, to make a request to Landlord for a broker
determination (the “Broker Determination”) of the Prevailing Market Rent (as
defined in Exhibit F) for the Extended Term, which Broker Determination shall be
made in the manner set forth in Exhibit F. If Tenant timely shall have requested
the Broker Determination, then the Annual Fixed Rent for the Extended Term shall
be the greater of (a) the Prevailing Market Rent as determined by the Broker
Determination or (b) the Annual Fixed Rent in effect during the last twelve
(12) month period of the Lease Term immediately prior to the Extended Term. If
Tenant does not timely request the Broker Determination, then the Annual Fixed
Rent during the Extended Term shall be equal to the greater of (a) Landlord’s
Rent Quotation or (b) the Annual Fixed Rent in effect during the last twelve
(12) month period of the Lease Term immediately prior to the Extended Term.

(C) Upon the giving of the Exercise Notice by Tenant to Landlord exercising
Tenant’s option to extend the Lease Term in accordance with the provisions of
Section B above, this Lease and the Lease Term hereof shall automatically be
deemed extended, for the Extended Term, without the necessity for the execution
of any additional documents, except that Landlord and Tenant agree to enter into
an instrument in writing setting forth the Annual Fixed Rent for the Extended
Term as determined in the relevant manner set forth in this Section 9.18; and in
such event all references herein to the Lease Term or the term of this Lease
shall be construed as referring to the Lease Term, as so extended, unless the
context clearly otherwise requires, and except that there shall be no further
option to extend the Lease Term.

 

9.19 Security Deposit

Concurrently with the execution of this Lease, Tenant shall pay to Landlord a
security deposit in the amount of One Hundred Seventeen Thousand Forty-Eight and
75/100 Dollars ($117,048.75) and Landlord shall hold the same, throughout the
Term of this Lease (including the Extended Term, if applicable), unless sooner
returned to Tenant as provided in this Section 9.19, as security for the
performance by Tenant of all obligations on the part of Tenant to be performed
under this Lease. Such deposit shall be in the form of an irrevocable,
unconditional, negotiable letter of credit (the “Letter of Credit”). The Letter
of Credit shall (i) be issued by and drawn on Silicon Valley Bank, N.A., or such
other bank reasonably approved by Landlord and at a minimum having a long term
issuer credit rating from Standard and Poor’s Professional Rating Service of
BBB+ or a comparable rating from Moody’s Professional Rating Service, (ii) be
substantially in the form attached hereto as Exhibit G, (iii) permit one or more
draws thereunder to be made accompanied only by certification by Landlord or
Landlord’s managing agent that pursuant to the terms of this Lease, Landlord is
entitled to draw upon such Letter of Credit, (iv) permit transfers at any time
without charge, (v) permit presentment in Boston, Massachusetts or by overnight
mail at the issuer’s location within the continental United States, and
(vi) provide that any

 

Page 62



--------------------------------------------------------------------------------

notices to Landlord be sent to the notice address provided for Landlord in this
Lease. If the credit rating for the issuer of such Letter of Credit falls below
the standard set forth in (i) above or if the financial condition of such issuer
changes in any other material adverse way, Landlord shall have the right to
require that Tenant provide a substitute letter of credit that complies in all
respects with the requirements of this Section, and Tenant’s failure to provide
the same within thirty (30) days following Landlord’s written demand therefor
shall entitle Landlord to immediately draw upon the Letter of Credit. Any such
Letter of Credit shall be for a term of two (2) years (or for one (1) year if
the issuer thereof regularly and customarily only issues letters of credit for a
maximum term of one (1) year) and shall in either case provide for automatic
renewals through the date which is sixty (60) days subsequent to the scheduled
expiration of this Lease (as the same may be extended) or if the issuer will not
grant automatic renewals, the Letter of Credit shall be renewed by Tenant each
year and each such renewal shall be delivered to and received by Landlord not
later than sixty (60) days before the expiration of the then current Letter of
Credit (herein called a “Renewal Presentation Date”). In the event of a failure
to so deliver any such renewal Letter of Credit on or before the applicable
Renewal Presentation Date, Landlord shall be entitled to present the then
existing Letter of Credit for payment and to receive the proceeds thereof, which
proceeds shall be held as Tenant’s security deposit, subject to the terms of
this Section 9.19. Any failure or refusal to honor the Letter of Credit shall be
at Tenant’s sole risk and shall not relieve Tenant of its obligation hereunder
with regard to the security deposit. Upon the occurrence of any default of
Tenant, Landlord shall have the right from time to time without prejudice to any
other remedy Landlord may have on account thereof, to draw on all or any portion
of such deposit held as a Letter of Credit and to apply the proceeds of such
Letter of Credit or any cash held as such deposit, or any part thereof, to
Landlord’s damages arising from such default on the part of Tenant under the
terms of this Lease. If Landlord so applies all or any portion of such deposit,
Tenant shall within seven (7) days after notice from Landlord deposit cash with
Landlord in an amount sufficient to restore such deposit to the full amount
stated in this Section 9.19. While Landlord holds any cash deposit Landlord
shall have no obligation to pay interest on the same and shall have the right to
commingle the same with Landlord’s other funds. Neither the holder of a mortgage
nor the Landlord in a ground lease on property which includes the Premises shall
ever be responsible to Tenant for the return or application of any such deposit,
whether or not it succeeds to the position of Landlord hereunder, unless such
deposit shall have been received in hand by such holder or ground Landlord.

Tenant not then being in default and having performed all of its obligations
under this Lease, including the payment of all Annual Fixed Rent, Landlord shall
return the deposit, or so much thereof as shall not have theretofore been
applied in accordance with the terms of this Section 9.19, to Tenant on the
expiration or earlier termination of the term of this Lease (as the same may
have been extended) and surrender possession of the Premises by Tenant to
Landlord in the condition required in the Lease at such time.

 

9.20 Late Payment.

If Landlord shall not have received any payment or installment of Annual Fixed
Rent or Additional Rent (the “Outstanding Amount”) on or before the date on
which the same first becomes payable under this Lease (the “Due Date”), the
amount of such payment or

 

Page 63



--------------------------------------------------------------------------------

installment shall incur a late charge equal to the sum of: (a) five percent (5%)
of the Outstanding Amount for administration and bookkeeping costs associated
with the late payment and (b) interest on the Outstanding Amount from the Due
Date through and including the date such payment or installment is received by
Landlord, at a rate equal to the lesser of (i) the rate announced by Bank of
America, N.A. (or its successor) from time to time as its prime or base rate (or
if such rate is no longer available, a comparable rate reasonably selected by
Landlord), plus two percent (2%), or (ii) the maximum applicable legal rate, if
any. Such interest shall be deemed Additional Rent and shall be paid by Tenant
to Landlord upon demand. Landlord agrees to waive the late charges due hereunder
for the first late payment by Tenant under this Lease per calendar year,
provided that Landlord receives such payment from Tenant within five
(5) business days of the Due Date (provided further that if such payment is not
received within the aforesaid five (5) business day period, interest on the
Outstanding Amount will accrue as of the original Due Date). Any other late
payments during that same calendar year shall be subject to the imposition of
the late charge immediately following the Due Date as set forth above.

 

9.21 Tenant’s Payments

Each and every payment and expenditure, other than Annual Fixed Rent, shall be
deemed to be Additional Rent or additional rent hereunder, whether or not the
provisions requiring payment of such amounts specifically so state, and shall be
payable, unless otherwise provided in this Lease, within ten (10) days after
written demand by Landlord, and in the case of the non-payment of any such
amount, Landlord shall have, in addition to all of its other rights and
remedies, all the rights and remedies available to Landlord hereunder or by law
in the case of non-payment of Annual Fixed Rent. Unless expressly otherwise
provided in this Lease, the performance and observance by Tenant of all the
terms, covenants and conditions of this Lease to be performed and observed by
Tenant shall be at Tenant’s sole cost and expense. If Tenant has not objected to
any statement of Additional Rent which is rendered by Landlord to Tenant within
ninety (90) days after Landlord has rendered the same to Tenant, then the same
shall be deemed to be a final account between Landlord and Tenant not subject to
any further dispute. In the event that Tenant shall seek Landlord’s consent or
approval under this Lease, then Tenant shall reimburse Landlord, upon demand, as
Additional Rent, for all reasonable costs and expenses, including legal and
architectural costs and expenses, incurred by Landlord in processing such
request, whether or not such consent or approval shall be given. Notwithstanding
anything in this Lease to the contrary, if Landlord or any affiliate of Landlord
has elected to qualify as a real estate investment trust (“REIT”), any service
required or permitted to be performed by Landlord pursuant to this Lease, the
charge or cost of which may be treated as impermissible tenant service income
under the laws governing a REIT, may be performed by a taxable REIT subsidiary
that is affiliated with either Landlord or Landlord’s property manager, an
independent contractor of Landlord or Landlord’s property manager (the “Service
Provider”). If Tenant is subject to a charge under this Lease for any such
service, then, at Landlord’s direction, Tenant will pay such charge either to
Landlord for further payment to the Service Provider or directly to the Service
Provider, and, in either case, (i) Landlord will credit such payment against
Additional Rent due from Tenant under this Lease for such service, and (ii) such
payment to the Service Provider will not relieve Landlord from any obligation
under the Lease concerning the provisions of such service.

 

Page 64



--------------------------------------------------------------------------------

9.22 Waiver of Trial By Jury

To induce Landlord to enter into this Lease, Tenant hereby waives any right to
trial by jury in any action, proceeding or counterclaim brought by either
Landlord or Tenant on any matters whatsoever arising out of or any way connected
with this Lease, the relationship of the Landlord and the Tenant, the Tenant’s
use or occupancy of the Premises and/or any claim of injury or damage, including
but not limited to, any summary process eviction action.

 

9.23 Electronic Signatures

The parties acknowledge and agree that this Lease may be executed by electronic
signature, which shall be considered as an original signature for all purposes
and shall have the same force and effect as an original signature. Without
limitation, “electronic signature” shall include faxed versions of an original
signature or electronically scanned and transmitted versions (e.g., via pdf) of
an original signature.

 

9.24 Governing Law

This Lease shall be governed exclusively by the provisions hereof and by the law
of the Commonwealth of Massachusetts, as the same may from time to time exist.

 

9.25 Light and Air

Tenant agrees that no diminution of light, air or view by any structure (inside
or outside the Building) which may hereafter be erected or modified (whether or
not by Landlord) shall entitle Tenant to any reduction of rent hereunder, result
in any liability of Landlord to Tenant, or in any other way affect this Lease.

 

9.26 Name of Building

Tenant shall not use the name of the Building or Office Park for any purpose
other than as the address of the business conducted by Tenant in the Premises
without the written consent of Landlord. Landlord reserves the right to change
the name of the Building and/or the Office Park at any time in its sole
discretion by written notice to Tenant and Landlord shall not be liable to
Tenant for any loss, cost or expense on account of any such change of name.

[Signatures on Following Page]

 

Page 65



--------------------------------------------------------------------------------

EXECUTED in two or more counterparts each of which shall be deemed to be an
original.

 

WITNESS:

 

/s/ Patrick Kimble

         

LANDLORD:

 

BP BAY COLONY LLC, a Delaware limited liability company

 

BY: BP BAY COLONY HOLDINGS LLC, a Delaware limited liability company, its sole
member

 

BY: BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership, its
member

 

BY: BOSTON PROPERTIES, INC., a Delaware Corporation, its general partner

 

BY: /s/ David C Provost                                             

Name: David C Provost

Title: SVP, Leasing

 

WITNESS:     TENANT:     ARSANIS, INC., a Delaware corporation

/s/ Noah Oshry

    By:  

/s/ Michael P. Gray

    Name:   Michael P. Gray     Title:   Chief Operating and Chief Financial
Officer       Hereunto duly authorized

 

Page 66



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF OFFICE PARK

Parcel I:

That certain parcel of land situate in Waltham in the County of Middlesex,
Commonwealth of Massachusetts, described as follows:

Northeasterly by Winter Street, eight hundred sixty-six and 87/100 feet;

Easterly by land now or formerly of City of Cambridge, four hundred forty-two
and 93/100 feet;

Southwesterly by land now or formerly of Waltham Resources Corp., ten hundred
and fifty feet; and

Northerly, by three lines measuring together, four hundred fourteen and 19/100
feet,

Northwesterly, by three lines measuring together, seven hundred forty-three and
28/100 feet,

Southwesterly, being a curving line, three hundred sixty-four and 63/100 feet,

Northwesterly, one hundred forty and 15/100 feet,

Northeasterly, ninety-two and 37/100 feet,

Northwesterly, twenty feet,

Northeasterly, three hundred and eighty-three feet, and

Northwesterly, twenty feet, all by Lot 6 as shown on plan hereinafter mentioned.

Said parcel is shown as Lot 5, Sheet 4, on said plan. (Plan No. 41218C).

All of said boundaries are determined by the Land Court to be located as shown
on a subdivision plan, as approved by the Land Court, filed in the Land
Registration Office, a copy of which is filed in the Registry of Deeds for the
South Registry District of Middlesex County in Registration Book 1051, Page 79,
with Certificate 184229.

Parcel II:

That certain parcel of land situate in Waltham in the County of Middlesex,
Commonwealth of Massachusetts, described as follows:

 

Page 1

Exhibit A



--------------------------------------------------------------------------------

Northeasterly, by Winter Street, four hundred and one feet,

Southeasterly, twenty feet,

Southwesterly, three hundred and eighty-three feet,

Southeasterly, twenty feet,

Southwesterly, ninety-two and 37/100 feet,

Southeasterly, one hundred forty and 19/100 feet,

Northeasterly, being a curving line, three hundred sixty-four and 63/100 feet,

Southeasterly, by three lines measuring together, seven hundred forty-three and
28/100 feet, and

Southerly, by three lines measuring together, four hundred fourteen and 19/100
feet, all by Lot 5 as shown on plan hereinafter mentioned;

Southwesterly by land now or formerly of Waltham Resources Corp., four hundred
eighty-nine and 18/100 feet,

Northerly, four hundred twelve and 10/100 feet, and

Northwesterly, three hundred twenty-six and 44/100 feet, by Lot 7 on said plan;
and

Northeasterly, thirteen and 10/100 feet,

Northwesterly, three hundred seventy-nine and 63/100 feet,

Northwesterly, again, four hundred forty-seven and 33/100 feet,

Northeasterly, two hundred five and 91/100 feet, and

Northwesterly, twenty feet, all by Lot 8 on said plan.

Said parcel is shown as Lot 6, Sheet 3, on said plan, (Plan No. 41218C).

All of said boundaries are determined by the Land Court to be located as shown
on a subdivision plan, as approved by the Land Court, filed in the Land
Registration Office, a copy of which is filed in the Registry of Deeds for the
South Registry District of Middlesex County in Registration Book 1051, Page 79,
with Certificate 184229.

 

Page 2

Exhibit A



--------------------------------------------------------------------------------

Parcel III:

Those certain parcels of land situate in Waltham in the County of Middlesex,
Commonwealth of Massachusetts, being shown as Lots 10 and 11 on a plan entitled
“Land Court Plan of Land in Waltham, Mass., Prepared for: London & Leeds
Development Corp., scale: 1”-80’, dated May 2, 1995, prepared by Schofield
Brothers of New England, Inc., 1071 Worcester Road, Framingham, Mass. 01701,
filed in the Land Registration Office as Land Court Plan No. 41218E.

Parcel IV (Appurtenant Rights):

TOGETHER WITH the rights, easements, benefits and appurtenances in the following
instruments:

 

A. Declaration of Easement dated April 30, 1984 and filed with the Middlesex
South Registry District of the Land Court as Document Number 661086.

 

B. Declaration of Restrictions dated October 20, 1983 and recorded with the
Middlesex South Registry of Deeds at Book 15274, Page 590.

 

C. Grant of Utility Easements dated October 20, 1983 and recorded with the
Middlesex South Registry of Deeds at Book 15274, Page 577 and filed with the
Middlesex South Registry District of the Land Court as Document Number 649824.

 

D. License Agreement dated June 8, 1984 and recorded with the Middlesex South
Registry of Deeds at Book 15651, Page 171.

 

E. Declaration of Easements and Covenants dated October 30, 1986 and filed with
the Land Court as Document number 726257; as amended by First Amendment of
Declaration of Easements and Covenants dated December 15, 1997 and filed with
the Land Court as Document Number 1049953.

 

F. Grant of Drainage Easements dated October 20, 1983 and recorded with the
Registry of Deeds at Book 15274, Page 597.

 

Page 3

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B-1

WORK AGREEMENT

 

1.1

  Substantial Completion      26  

1.2

  Outside Completion Date      29  

1.3

  Quality and Performance of Work      29  

1.4

  Intentionally Omitted      30  

1.5

  Tenant Plan Excess Costs      30  

 

Page 1

Exhibit B-1



--------------------------------------------------------------------------------

1.1 Substantial Completion

 

  (A) Plans and Construction Process.

 

  (1) Landlord’s Work. Landlord shall perform the work shown on the plans (the
“Plans”) listed on Exhibit B-2 attached to the Lease (“Landlord’s Work”);
provided, however, that Landlord shall have no responsibility for the
installation or connection of Tenant’s computer, telephone, other communication
equipment, systems or wiring. Any items of work requested by Tenant and not
shown on the Plans shall be deemed to be Change Proposal(s) (as defined below)
and shall be subject to the terms and provisions of subsection (2) below.

 

  (2) Change Orders. Tenant shall have the right, in accordance herewith, to
submit for Landlord’s approval change proposals with respect to items of work
not shown on the Plans (each, a “Change Proposal”). Landlord agrees to respond
to any such Change Proposal within such time as is reasonably necessary (taking
into consideration the information contained in such Change Proposal) after the
submission thereof by Tenant, advising Tenant of any anticipated increase in
costs (“Change Order Costs”) associated with such Change Proposal, as well as an
estimate of any delay which would likely result in the completion of the
Landlord’s Work if a Change Proposal is made pursuant thereto (“Landlord’s
Change Order Response”). Tenant shall have the right to then approve or withdraw
such Change Proposal within five (5) days after receipt of Landlord’s Change
Order Response. If Tenant fails to respond to Landlord’s Change Order Response
within such five (5) day period, such Change Proposal shall be deemed withdrawn.
If Tenant approves Landlord’s Change Order Response, then such Change Proposal
shall be deemed a “Change Order” hereunder and if the Change Order is made, then
the Change Order Costs associated with the Change Order shall be deemed
additions to the Tenant Plan Excess Costs and shall be paid in the same manner
as Tenant Plan Excess Costs are paid as set forth in Section 1.5 of this Work
Agreement.

 

  (3) Tenant Response to Requests for Information and Approvals. Except to the
extent that another time period is expressly herein set forth, Tenant shall
respond to any request from Landlord, Landlord’s architect, Landlord’s
contractor and/or Landlord’s Construction Representative for approvals or
information in connection with Landlord’s Work, within two (2) business days of
Tenant’s receipt of such request. In addition, Tenant shall, within two
(2) business days after receipt thereof from Landlord, execute and deliver to
Landlord any affidavits and documentation required in order to obtain all
permits and approvals necessary for Landlord to commence and complete Landlord’s
Work on a timely basis (“Permit Documentation”).

 

  (4) Time of the Essence. Time is of the essence in connection with Tenant’s
obligations under this Section 1.1.

 

Page 2

Exhibit B-1



--------------------------------------------------------------------------------

  (B) Substantial Completion; Tenant Delay.

 

  (1) Landlord’s Obligations. Subject to delays due to Tenant Delays (as
hereinafter defined) and delays due to Force Majeure, as defined in Section 6.1
of the Lease, Landlord shall use reasonable speed and diligence to have the
Landlord’s Work substantially completed on or before the Estimated Commencement
Date, but Tenant shall have no claim against Landlord for failure so to complete
construction of Landlord’s Work in the Premises, except for the right to
terminate the Lease, without further liability to either party, in accordance
with the provisions hereinafter specified in Section 1.2 of this Work Agreement.

 

  (2) Definition of Substantial Completion. The Premises shall be treated as
having been substantially completed (and ready for occupancy for the purposes of
Section 2.4 of the Lease) on the later of:

 

  (a) The date on which Landlord’s Work, together with common facilities for
access and services to the Premises, has been completed (or would have been
completed except for Tenant Delay as determined by Landlord’s architect in the
exercise of its good faith business judgment) except for items of work and
adjustment of equipment and fixtures which can be completed after occupancy has
been taken without causing substantial interference with Tenant’s use of the
Premises (i.e. so-called “punch list” items), or

 

  (b) The date when permission has been obtained from the applicable
governmental authority, to the extent required by law, for occupancy by Tenant
of the Premises for the Permitted Use, unless the failure to obtain such
permission is due to a Tenant Delay.

In the event of any dispute as to the date on which Landlord’s Work has been
completed, the reasonable determination of Landlord’s architect as to such date
shall be deemed conclusive and binding on both Landlord and Tenant.

 

  (3) Incomplete Work. Landlord shall complete as soon as conditions practically
permit any incomplete items of Landlord’s Work, and Tenant shall cooperate with
Landlord in providing access as may be required to complete such work in a
normal manner.

 

  (4)

Early Access by Tenant. Landlord shall permit Tenant access for installing
Tenant’s trade fixtures in portions of the Premises at least ten (10) days prior
to substantial completion when it can be done without material interference

 

Page 3

Exhibit B-1



--------------------------------------------------------------------------------

with remaining work or with the maintenance of harmonious labor relations. Any
such access by Tenant shall be upon all of the terms and conditions of the Lease
(other than the payment of Annual Fixed Rent) and shall be at Tenant’s sole
risk, and Landlord shall not be responsible for any injury to persons or damage
to property resulting from such early access by Tenant.

 

  (5) Prohibition on Access by Tenant Prior to Actual Substantial Completion.
If, prior to the date that the Premises are in fact actually substantially
complete, the Premises are deemed to be substantially complete as a result of a
“Tenant Delay” (as defined below) (i.e. and the Commencement Date has therefor
occurred), Tenant shall not (except with Landlord’s consent) be entitled to take
possession of the Premises for the Permitted Use until the Premises are in fact
actually substantially complete. Furthermore, other than the payment of Annual
Fixed Rent, Additional Rent, and any other charges due hereunder, Tenant shall
not be required to perform any obligations under the Lease which cannot be
performed without possession of the Premises (such as obligations to maintain
the Premises) until such time as the Premises are in fact substantially complete
and Tenant is in possession of the Premises.

 

  (C) Tenant Delay.

 

  (1) A “Tenant Delay” shall be defined as the following:

 

  (a) Tenant’s failure timely to respond to any request from Landlord,
Landlord’s architect, Landlord’s contractor and/or Landlord’s Construction
Representative or to timely provide all required Permit Documentation to
Landlord within the applicable time periods set forth in this Work Agreement;

 

  (b) Tenant’s failure to pay the Tenant Plan Excess Costs in accordance with
Section 1.5 hereinbelow;

 

  (c) Any delay due to items of work for which there is long lead time in
obtaining the materials therefor or which are specially or specifically
manufactured, produced or milled for the work in or to the Premises and require
additional time for receipt or installation;

 

  (d) Any delay due to changes, alterations or additions required or made by
Tenant with respect to items not shown on the Plans including, without
limitation, Change Orders; or

 

  (e) Any other delays caused by Tenant, Tenant’s contractors, architects,
engineers, or anyone else engaged by Tenant in connection with the preparation
of the Premises for Tenant’s occupancy, including, without limitation, utility
companies and other entities furnishing communications, data processing or other
service, equipment, or furniture.

 

Page 4

Exhibit B-1



--------------------------------------------------------------------------------

  (2) Tenant Obligations with Respect to Tenant Delays.

 

  (a) Tenant covenants that no Tenant Delay shall delay commencement of the Term
or the obligation to pay Annual Fixed Rent or Additional Rent, regardless of the
reason for such Tenant Delay or whether or not it is within the control of
Tenant or any such employee. Landlord’s Work shall be deemed substantially
completed as of the date when Landlord’s Work would have been substantially
completed but for any Tenant Delays, as determined by Landlord in the exercise
of its good faith business judgment

 

  (b) Tenant shall reimburse Landlord the amount, if any, by which the cost of
Landlord’s Work is increased as the result of any Tenant Delay.

 

  (c) Any amounts due from Tenant to Landlord under this Section 1.1(C)(2) shall
be due and payable within thirty (30) days of billing therefor (except that
amounts due in connection with Change Orders shall be paid as provided in
Section 1.5), and shall be considered to be Additional Rent. Nothing contained
in this Section 1.1(C)(2) shall limit or qualify or prejudice any other
covenants, agreements, terms, provisions and conditions contained in the Lease.

 

1.2 Outside Completion Date

If Landlord shall have failed substantially to complete Landlord’s Work in the
Premises described in the Plans on or before the date that is forty-five
(45) days subsequent to the Estimated Commencement Date as defined in
Section 1.1 of the Lease (which date shall be extended automatically for such
periods of time as Landlord is prevented from proceeding with or completing the
same by reason of Landlord’s Force Majeure as defined in Section 6.1 of the
Lease or any Tenant Delay without limiting Landlord’s other rights on account
thereof), the Annual Fixed Rent shall be abated by one (1) day for each day
beyond the date which is forty-five (45) days subsequent to the Estimated
Commencement Date (as so extended) that Landlord fails to substantially complete
Landlord’s Work; provided, however, that such rental abatement shall not
continue beyond the date which is thirty (30) days subsequent to the Outside
Completion Date (as the same may be extended as hereinafter described)
regardless if Landlord’s Work is substantially complete as of such date.
Furthermore, if Landlord shall have failed substantially to complete Landlord’s
Work in the Premises described in the Plans on or before the Outside Completion
Date as defined in Section 1.1 of the Lease (which date shall be extended
automatically for such periods of time as Landlord is prevented from proceeding
with or completing the same by reason of Landlord’s Force Majeure as defined in
Section 6.1 of the Lease or any act or failure to act of Tenant which interferes
with Landlord’s construction of the Premises without limiting

 

Page 5

Exhibit B-1



--------------------------------------------------------------------------------

Landlord’s other rights on account thereof), Tenant shall have the right to
terminate the Lease by giving notice to Landlord of Tenant’s desire to do so
before such completion and within the time period from the Outside Completion
Date (as so extended) until the date which is thirty (30) days subsequent to the
Outside Completion Date (as so extended); and, upon the giving of such notice,
the term of the Lease shall cease and come to an end without further liability
or obligation on the part of either party unless, within thirty (30) days after
receipt of such notice, Landlord substantially completes Landlord’s Work. The
foregoing rent abatement and right of termination shall be Tenant’s sole and
exclusive remedy for Landlord’s failure so to complete Landlord’s Work within
such time. Each day of Tenant Delay shall be deemed conclusively to cause an
equivalent day of delay by Landlord in substantially completing Landlord’s Work
pursuant to Section 1.1 of this Work Agreement, and thereby automatically extend
for each such equivalent day of delay the date of the Estimated Commencement
Date and the Outside Completion Date.

 

1.3 Quality and Performance of Work

Landlord’s Work shall be done in a good and workmanlike manner and in compliance
with all applicable laws, ordinances, rules, regulations, statutes, by-laws,
court decisions, and orders and requirements of all public authorities (“Legal
Requirements”) and all Insurance Requirements (as defined in Section 5.12 of the
Lease). Except with respect to Tenant Plan Excess Costs (as defined below),
Landlord’s Work shall be performed at Landlord’s expense. Each party may inspect
the work of the other at reasonable times and shall promptly give notice of
observed defects. Each party authorizes the other to rely in connection with
design and construction upon approval and other actions on the party’s behalf by
any Construction Representative of the party named in Section 1.1 of the Lease
or any person hereafter designated in substitution or addition by notice to the
party relying. Except to the extent to which Tenant shall have given Landlord
notice of respects in which Landlord has not performed Landlord’s construction
obligations under this Work Agreement (if any) (i) not later than the end of the
sixth (6th) full calendar month next beginning after the Commencement Date with
respect to the heating, ventilating and air conditioning systems servicing the
Premises, and (ii) not later than the third (3rd) full calendar month next
beginning after the Commencement Date with respect to Landlord’s construction
obligations under this Work Agreement not referenced in (i) above, Tenant shall
be deemed conclusively to have approved Landlord’s construction and shall have
no claim that Landlord has failed to perform any of Landlord’s obligations under
this Work Agreement (if any). Landlord agrees to correct or repair at its
expense items which are then incomplete or do not conform to the work
contemplated under the Plans and as to which, in either case, Tenant shall have
given notice to Landlord, as aforesaid.

 

1.4 Intentionally Omitted

 

1.5 Tenant Plan Excess Costs

Notwithstanding anything contained in this Work Agreement to the contrary, it is
understood and agreed that Tenant shall be fully responsible for the costs of
any items of work not shown on Exhibit B-2 attached to the Lease requested by
Tenant pursuant to Section 1.1(A)(2) of this Work Agreement, and the costs of
any items of work shown as a

 

Page 6

Exhibit B-1



--------------------------------------------------------------------------------

“Tenant Cost” on Exhibit B-2 (by virtue of an “X” being noted in the Tenant Cost
column) (the “Tenant Plan Excess Costs”). To the extent, if any, that there are
Tenant Plan Excess Costs, Tenant shall pay Landlord, as Additional Rent, fifty
percent (50%) of the Tenant Plan Excess Costs prior to the commencement of the
Landlord’s Work, with the balance of the Tenant Plan Excess Costs due upon
substantial completion of the Landlord’s Work; provided, however, that in the
event that the Tenant Plan Excess Costs exceed $10,000.00 (the “Maximum
Amount”), then Tenant shall pay to Landlord, as Additional Rent, at the time
that Tenant approves any Change Order that causes the Tenant Plan Excess Costs
to exceed the Maximum Amount, all Tenant Plan Excess Costs in excess of the
Maximum Amount.

 

Page 7

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT B-2

Plans and Turnkey Matrix

 

LOGO [g604970page077.jpg]

 

Page 1

Exhibit B-3



--------------------------------------------------------------------------------

LOGO [g604970page078.jpg]

 

Page 2

Exhibit B-3



--------------------------------------------------------------------------------

LOGO [g604970page079.jpg]

 

Page 1

Exhibit B-3



--------------------------------------------------------------------------------

EXHIBIT C

LANDLORD SERVICES

 

I. CLEANING

Cleaning and janitorial services shall be provided as needed Monday through
Friday, exclusive of holidays observed by the cleaning company and, Saturdays
and Sundays.

 

  A. OFFICE AREAS

Cleaning and janitorial services to be provided in the office areas shall
include:

 

  1. Vacuuming, damp mopping of resilient floors and trash removal.

 

  2. Dusting of horizontal surfaces within normal reach (tenant equipment to
remain in place).

 

  3. High dusting and dusting of vertical blinds to be rendered as needed.

 

  B. LAVATORIES

Cleaning and janitorial services to be provided in the common area lavatories of
the building shall include:

 

  1. Dusting, damp mopping of resilient floors, trash removal, sanitizing of
basins, bowls and urinals as well as cleaning of mirrors and bright work.

 

  2. Refilling of soap, towel, tissue and sanitary dispensers to be rendered as
necessary.

 

  3. High dusting to be rendered as needed.

 

  C. MAIN LOBBIES, ELEVATORS, STAIRWELLS AND COMMON CORRIDORS

Cleaning and janitorial services to be provided in the common areas of the
building shall include:

 

  1. Trash removal, vacuuming, dusting and damp mopping of resilient floors and
cleaning and sanitizing of water fountains.

 

Page 1

Exhibit C



--------------------------------------------------------------------------------

  2. High dusting to be rendered as needed.

 

  D. WINDOW CLEANING

All exterior windows shall be washed on the inside and outside surfaces
semi-annually.

 

II. HVAC

 

  A. Heating, ventilating and air conditioning equipment will be provided with
sufficient capacity to accommodate a maximum population density of one
(1) person per one hundred fifty (150) square feet of useable floor area served,
and a combined lighting and standard electrical load of 3.0 watts per square
foot of useable floor area. In the event Tenant introduces into the Premises
personnel or equipment which overloads the system’s ability to adequately
perform its proper functions, Landlord shall so notify Tenant in writing and
supplementary system(s) may be required and installed by Landlord at Tenant’s
expense, if within fifteen (15) days Tenant has not modified its use so as not
to cause such overload.

Operating criteria of the basic system shall not be less than the following:

 

  (i) Cooling season indoor temperatures of not in excess of 73 - 79 degrees
Fahrenheit when outdoor temperatures are 91 degrees Fahrenheit ambient.

 

  (ii) Heating season minimum room temperature of 68 - 75 degrees Fahrenheit
when outdoor temperatures are 6 degrees Fahrenheit ambient.

 

  B. Landlord shall provide heating, ventilating and air conditioning as normal
seasonal changes may require during the hours of 8:00 a.m. to 6:00 p.m. Monday
through Friday (legal holidays in all cases excepted) and during the hours of
9:00 a.m. to 1:00 p.m. on Saturdays.

If Tenant shall require air conditioning (during the air conditioning season) or
heating or ventilating during any other time period, Landlord shall use
landlord’s best efforts to furnish such services for the area or areas specified
by written request of Tenant delivered to the Building Superintendent or the
Landlord before 3:00 p.m. of the business day preceding the extra usage.
Landlord shall charge Tenant for such extra-hours usage at reasonable rates
customary for first-class office buildings in the Boston Suburban market, and
Tenant shall pay Landlord, as Additional Rent, upon receipt of billing therefor.

 

Page 2

Exhibit C



--------------------------------------------------------------------------------

III. ELECTRICAL SERVICES

 

  A. Landlord shall provide electric power for a combined load of 3.0 watts per
square foot of useable area for lighting and for office machines through
standard receptacles for the typical office space.

 

  B. In the event that Tenant has special equipment (such as computers and
reproduction equipment) that requires either 3-phase electric power or any
voltage other than 120 volts, or for any other usage in excess of 3.0 watts per
square foot of useable area, Landlord may at its option require the installation
of separate metering (Tenant being solely responsible for the costs of any such
separate meter and the installation thereof) and direct billing to Tenant for
the electric power required for any such special equipment.

 

  C. Landlord will furnish and install, at Tenant’s expense, all replacement
lighting tubes, lamps and ballasts required by Tenant.

 

IV. ELEVATORS

Provide passenger elevator service.

 

V. WATER

Provide tempered water for lavatory purposes and cold water for drinking,
lavatory and toilet purposes.

 

VI. CARD ACCESS SYSTEM

Landlord will provide a card access system at one entry door of the building.

 

Page 3

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

FLOOR PLAN

[Attached]

 

Page 1

Exhibit D



--------------------------------------------------------------------------------

LOGO [g604970page084.jpg]

 

Page 2

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF DECLARATION AFFIXING THE COMMENCEMENT DATE OF LEASE

THIS AGREEMENT made this         day of             , 200        , by and
between [LANDLORD] (hereinafter “Landlord”) and [TENANT] (hereinafter “Tenant”).

W I T N E S S E T H T H A T:

1. This Agreement is made pursuant to Section [2.4] of that certain Lease dated
[date], between Landlord and Tenant (the “Lease”).

2. It is hereby stipulated that the Lease Term commenced on [commencement date],
(being the “Commencement Date” under the Lease), and shall end and expire on
[expiration date], unless sooner terminated or extended, as provided for in the
Lease.

WITNESS the execution hereof by persons hereunto duly authorized, the date first
above written.

 

LANDLORD: [INSERT LL SIGNATURE BLOCK]                By:  

 

  Name:  

 

  Title:  

 

 

    TENANT: ATTEST:     [TENANT] By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

        Hereunto duly authorized

 

Page 1

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F

BROKER DETERMINATION OF PREVAILING MARKET RENT

Where in the Lease to which this Exhibit is attached provision is made for a
Broker Determination of Prevailing Market Rent, the following procedures and
requirements shall apply:

 

1. Tenant’s Request. Tenant shall send a notice to Landlord by the time set for
such notice in the applicable section of the Lease, requesting a Broker
Determination of the Prevailing Market Rent, which notice to be effective must
(i) make explicit reference to the Lease and to the specific section of the
Lease pursuant to which said request is being made, (ii) include the name of a
broker selected by Tenant to act for Tenant, which broker shall be affiliated
with a major Boston commercial real estate brokerage firm selected by Tenant and
which broker shall have at least ten (10) years’ experience dealing in
properties of a nature and type generally similar to the Building located in the
Boston West Suburban Market, and (iii) explicitly state that Landlord is
required to notify Tenant within thirty (30) days of an additional broker
selected by Landlord.

 

2. Landlord’s Response. Within thirty (30) days after Landlord’s receipt of
Tenant’s notice requesting the Broker Determination and stating the name of the
broker selected by Tenant, Landlord shall give written notice to Tenant of
Landlord’s selection of a broker having at least the affiliation and experience
referred to above.

 

3. Selection of Third Broker. Within ten (10) days thereafter the two
(2) brokers so selected shall select a third such broker also having at least
the affiliation and experience referred to above.

 

4. Rental Value Determination. Within thirty (30) days after the selection of
the third broker, the three (3) brokers so selected, by majority opinion, shall
make a determination of the annual fair market rental value of the Premises for
the period referred to in the Lease. Such annual fair market rental value
determination (x) may include provision for annual increases in rent during said
term if so determined, (y) shall take into account the as-is condition of the
Premises and (z) shall take account of, and be expressed in relation to, the tax
and operating cost bases and provisions for paying for so-called tenant
electricity as contained in the Lease. The brokers shall advise Landlord and
Tenant in writing by the expiration of said thirty (30) day period of the annual
fair market rental value which as so determined shall be referred to as the
Prevailing Market Rent.

 

5. Resolution of Broker Deadlock. If the Brokers are unable to agree at least by
majority on a determination of annual fair market rental value, then the brokers
shall send a notice to Landlord and Tenant by the end of the thirty (30) day
period for making said determination setting forth their individual
determinations of annual fair market rental value, and the highest such
determination and the lowest such determination shall be disregarded and the
remaining determination shall be deemed to be the determination of annual fair
market rental value and shall be referred to as the Prevailing Market Rent.

 

Page 1

Exhibit F



--------------------------------------------------------------------------------

6. Costs. Each party shall pay the costs and expenses of the broker selected by
it and each shall pay one half (1/2) of the costs and expenses of the Third
Broker.

 

7. Failure to Select Broker or Failure of Broker to Serve. If Tenant shall have
requested a Broker Determination and Landlord shall not have designated a broker
within the time period provided therefor above, then Tenant’s Broker shall alone
make the determination of Prevailing Market Rent in writing to Landlord and
Tenant within thirty (30) days after the expiration of Landlord’s right to
designate a broker hereunder. If Tenant and Landlord have both designated
brokers but the two brokers so designated do not, within a period of fifteen
(15) days after the appointment of the second broker, agree upon and designate
the Third Broker willing so to act, the Tenant, the Landlord or either broker
previously designated may request the Boston Bar Association (or such
organization as may succeed to the Boston Bar Association) to designate the
Third Broker willing so to act and a broker so appointed shall, for all
purposes, have the same standing and powers as though he had been seasonably
appointed by the brokers first appointed. In case of the inability or refusal to
serve of any person designated as a broker, or in case any broker for any reason
ceases to be such, a broker to fill such vacancy shall be appointed by the
Tenant, the Landlord, the brokers first appointed or the Boston Bar Association
as the case may be, whichever made the original appointment, or if the person
who made the original appointment fails to fill such vacancy, upon application
of any broker who continues to act or by the Landlord or Tenant such vacancy may
be filled by the Boston Bar Association and any broker so appointed to fill such
vacancy shall have the same standing and powers as though originally appointed.

 

Page 2

Exhibit F



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF LETTER OF CREDIT

[Letterhead of a money center bank acceptable to the Owner]

[Please note the tenant on this Letter of Credit must match the exact tenant
entity in the Lease]

[date]

[Landlord]

c/o Boston Properties LP

800 Boylston Street, Suite 1900

Boston, Massachusetts 02199-8103

Attn: Lease Administration, Legal Dept.

Ladies and Gentlemen:

We hereby establish our Irrevocable Letter of Credit and authorize you to draw
on us at sight for the account of [Tenant] (“Applicant”), the aggregate amount
of [spell out dollar amount] and [__]/100 Dollars [($ )]. You shall have the
right to make partial draws against this Letter of Credit from time to time.

Funds under this Letter of Credit are available to the beneficiary hereof as
follows:

Any or all of the sums hereunder may be drawn down at any time and from time to
time from and after the date hereof by [Landlord] (“Beneficiary”) when
accompanied by this Letter of Credit and a written statement signed by an
individual purporting to be an authorized agent of Beneficiary, certifying that
such moneys are due and owing to Beneficiary, and a sight draft executed and
endorsed by such individual.

This Letter of Credit is transferable in its entirety to any successor in
interest to Beneficiary as owner of [Property, Address, City/Town, State].
Should a transfer be desired, such transfer will be subject to the return to us
of this advice, together with written instructions. Any fees related to such
transfer shall be for the account of the Applicant.

The amount of each draft must be endorsed on the reverse hereof by the
negotiating bank. We hereby agree that this Letter of Credit shall be duly
honored upon presentation and delivery of the certification specified above.

This Letter of Credit shall expire on [Final Expiration Date].

Notwithstanding the above expiration date of this Letter of Credit, the term of
this Letter of Credit shall be automatically renewed for successive, additional
one (1) year periods unless, at least sixty (60) days prior to any such date of
expiration, the undersigned shall give written notice to Beneficiary, by
certified mail, return receipt requested and at the address set forth above or
at such other address as may be given to the undersigned by Beneficiary, that
this Letter of Credit will not be renewed.

 

Page 1

Exhibit G



--------------------------------------------------------------------------------

If any instructions accompanying a drawing under this Letter of Credit request
that payment is to be made by transfer to your account with another bank, we
will only effect such payment by fed wire to a U.S. regulated bank, and we
and/or such other bank may rely on an account number specified in such
instructions even if the number identifies a person or entity different from the
intended payee.

This Letter of Credit is governed by the Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication 500.

Very truly yours,

 

[Name of Issuing Bank] By:  

 

Name:  

 

Title:  

 

 

Page 2

Exhibit G



--------------------------------------------------------------------------------

EXHIBIT H

PROCEDURE FOR ALLOCATION OF COSTS OF

ELECTRIC POWER USAGE BY TENANTS

This memo outlines the procedure for allocating charges for electric power for
lights, plugs, heating, air conditioning and ventilation to the individual
tenant premises within the Building.

 

  1. Main electric service will be provided by the local utility company to a
central utility metering center. All charges by the utility will be read from
these meters and billed to and paid by Landlord at rates established by the
utility company.

 

  2. In order to assure that charges for electric service are allocated among
tenants in relation to the relative amounts of electricity used by each tenant,
meters (known as “check meters”) may be used to monitor tenant electric usage.
On each floor there may be one or more check meter(s) serving all of the floor,
and on multi-tenant floors Landlord may require that the tenants (at their sole
cost and expense) install check meters relating to their premises (to the extent
there are no check meters already serving such premises).

 

  3. Landlord will cause the check meters to be read periodically and will
perform an analysis of such information for the purpose of determining whether
any adjustments are required to achieve an allocation of the costs of electric
service among the tenants in relation to the respective amounts of usage of
electricity for those tenants. For this purpose, Landlord shall, as far as
possible in each case, cause the check meters to be read to determine usage for
periods that include one or more entire periods used by the utility company for
the reading of the meters located within the central utility metering center (so
that the Landlord may, in its discretion, choose periods that are longer than
those used by the utility company – for example, quarterly, semi-annual or
annual periods).

 

  4. Tenant’s share of electricity shall be determined by Landlord on the
following basis:

 

  a. The cost of the total amount of electricity supplied for usage by tenants
during the period being measured shall be determined by dividing the total cost
of electricity through the central utility metering center as invoiced by the
utility company for the same period by the total amount of kilowatt hour usage
as measured by the meters located within the central utility metering center
(herein called “Cost Per Kilowatt Hour”).

 

  b. Tenant’s allocable share of electricity costs for the period (“Tenant
Electricity”) shall be determined by multiplying the Cost Per Kilowatt Hour by
the number of kilowatt hours utilized by Tenant for such period as indicated by
the check meter(s) for Tenant’s Premises.

 

  c.

Where a floor is occupied by more than one tenant, and where some but not all of
the tenant spaces on such floor are not separately check-metered, the cost of
Tenant Electricity for tenant spaces that are not separately check-metered shall
first be determined by the same procedure as set forth in paragraph (b) above
(after subtracting out the usage shown on any check

 

Page 1

Exhibit H



--------------------------------------------------------------------------------

  meter that runs off such floor meter), and then the allocable share of each
tenant on that floor whose space is not separately check-metered shall be
determined by multiplying the total costs of Tenant Electricity for that floor
by a fraction, the numerator of which is the rentable area leased to such tenant
and the denominator of which is the total rentable area under lease from time to
time to tenants on said floor (other than those who are separately check
metered); provided, however, that if Landlord shall reasonably determine that
the cost of electricity furnished to the Tenant at the Premises exceeds the
amount being paid under this Subsection (c), then Landlord shall charge Tenant
for such excess and Tenant shall promptly pay the same upon billing therefor as
Additional Rent under the Lease.

 

  d. Where part or all of the rentable area on a floor has been occupied for
less than all of the period for which adjustments are being made, appropriate
and equitable modifications shall be made to the allocation formula so that each
tenant’s allocable share of costs equitably reflects its period of occupancy,
provided that in no event shall the total of all costs as allocated to tenants
(or to unoccupied space) be less than the total cost of Tenant Electricity for
said period.

 

  e. Tenant shall make estimated payments on account of Tenant Electricity, as
reasonably estimated by Landlord, on a monthly basis at the same time and in the
same manner as Tenant’s monthly installments of Annual Fixed Rent.

 

  5. a.Tenant shall pay to Landlord Tenant’s allocable share of Tenant
Electricity costs for the period within thirty (30) days after billing therefor.

b. In lieu of making payments as provided in subsection (a) above, at Landlord’s
option, Tenant shall pay to Landlord an amount from time to time reasonably
estimated by Landlord to be sufficient to cover, in the aggregate, a sum equal
to the Tenant’s allocable share of Tenant Electricity costs for each calendar
year during the Lease Term. No later than one hundred twenty (120) days after
the end of the first calendar year or fraction thereof ending December 31 and of
each succeeding calendar year during the Lease Term or fraction thereof at the
end of the Lease Term, Landlord shall render Tenant a statement in reasonable
detail certified by an officer of Landlord, showing for the preceding calendar
year or fraction thereof, as the case may be, the Tenant’s allocable share of
Tenant Electricity costs. Said statement to be rendered to Tenant also shall
show for the preceding year or fraction thereof, as the case may be, the amounts
already paid by Tenant on account of Tenant’s allocable share of Tenant
Electricity costs and the amount of Tenant’s allocable share of Tenant
Electricity costs remaining due from, or overpaid by, Tenant for the year or
other period covered by the statement. If such statement shows a balance
remaining due to Landlord, Tenant shall pay same to Landlord on or before the
thirtieth (30th) day following receipt by Tenant of said statement. Any balance
shown as due to Tenant shall be credited against Annual Fixed Rent next due, or
refunded to Tenant if the Lease Term has then expired and Tenant has no further
obligation to Landlord. Payments by Tenant on account of Tenant’s allocable
share of Tenant Electricity costs shall be deemed Additional Rent and shall be
made monthly at the time and in the fashion herein provided for the payment of
Annual Fixed Rent.

 

Page 2

Exhibit H



--------------------------------------------------------------------------------

Tenant shall be required to maintain any meter located within its Premises.
Further, Tenant agrees that it will not make any material alteration or material
addition to the electrical equipment and/or appliances in the Premises without
the prior written consent of Landlord in each instance first obtained, which
consent will not be unreasonably withheld, and will promptly advise Landlord of
any other alteration or addition to such electrical equipment and/or appliances.

 

Page 3

Exhibit H



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF CERTIFICATE OF INSURANCE

 

LOGO [g604970page093.jpg]

 

Page 1

Exhibit I



--------------------------------------------------------------------------------

LOGO [g604970page094.jpg]

 

Page 2

Exhibit I



--------------------------------------------------------------------------------

EXHIBIT J

LIST OF MORTGAGES

None.

 

Page 1

Exhibit J